


110 HR 6817 IH: Renewable Energy and Job Creation Act of

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6817
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Matheson (for
			 himself, Mr. Doyle,
			 Mr. Altmire,
			 Mr. Melancon,
			 Mr. Donnelly, and
			 Mr. Tanner) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Natural Resources,
			 Energy and Commerce,
			 Science and Technology,
			 and Agriculture, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To increase domestic energy production and diversify
		  America’s energy portfolio.
	
	
		1.Short titleThis Act may be cited as the
			 Fulfilling U.S. Energy Leadership Act
			 of 2008.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Production: OCS
				Sec. 101. Inventory and leasing of Outer Continental Shelf oil
				and natural gas resources.
				Sec. 102. Conforming amendments to moratoria on use of
				appropriations.
				Sec. 103. Disposition of royalties.
				Sec. 104. Reports on due diligence in development of
				leases.
				Sec. 105. Limitations.
				Title II—Unconventional Fuels
				Sec. 201. Standby loans for qualifying coal-to-liquids
				projects.
				Sec. 202. Oil shale leasing.
				Title III—Study of energy transmission barriers and
				opportunities
				Sec. 301. Study required.
				Title IV—Next Generation Energy and Efficiency Fund
				Sec. 401. Next Generation Energy and Efficiency
				Fund.
				Title V—Addressing Transparency and Data Sharing in
				Speculation
				Sec. 501. Commission authority over traders.
				Sec. 502. Speculative limits and transparency for off-shore oil
				trading.
				Sec. 503. Additional commission employees for improved
				enforcement.
				Sec. 504. Study of international regulation of energy commodity
				markets.
				Sec. 505. Index traders and swap dealers.
				Sec. 506. Disaggregation of index funds and other data in
				energy markets.
				Title VI—Nuclear energy
				Sec. 601. Study of impact on greenhouse gas
				reductions.
				Sec. 602. Study of possible cost reductions.
				Sec. 603. Authorization for Nuclear Power 2010
				Program.
				Sec. 604. Establishment of Interagency Working
				Group.
				Sec. 605. Nuclear energy workforce.
				Title VII—Energy tax incentives
				Sec. 700. Reference.
				Subtitle A—Energy production incentives
				Part 1—Renewable energy incentives
				Sec. 701. Renewable energy credit.
				Sec. 702. Production credit for electricity produced from
				marine renewables.
				Sec. 703. Energy credit.
				Sec. 704. Credit for residential energy efficient
				property.
				Sec. 705. Special rule to implement FERC and State electric
				restructuring policy.
				Sec. 706. New clean renewable energy bonds.
				Part 2—Carbon mitigation provisions
				Sec. 711. Expansion and modification of advanced coal project
				investment credit.
				Sec. 712. Expansion and modification of coal gasification
				investment credit.
				Sec. 713. Temporary increase in coal excise tax.
				Sec. 714. Special rules for refund of the coal excise tax to
				certain coal producers and exporters.
				Sec. 715. Carbon audit of the tax code.
				Subtitle B—Transportation and domestic fuel security
				provisions
				Sec. 721. Inclusion of cellulosic biofuel in bonus depreciation
				for biomass ethanol plant property.
				Sec. 722. Credits for biodiesel and renewable
				diesel.
				Sec. 723. Clarification that credits for fuel are designed to
				provide an incentive for United States production.
				Sec. 724. Credit for new qualified plug-in electric drive motor
				vehicles.
				Sec. 725. Exclusion from heavy truck tax for idling reduction
				units and advanced insulation.
				Sec. 726. Restructuring of New York Liberty Zone tax
				credits.
				Sec. 727. Transportation fringe benefit to bicycle
				commuters.
				Sec. 728. Alternative fuel vehicle refueling property
				credit.
				Subtitle C—Energy conservation and efficiency
				provisions
				Sec. 731. Qualified energy conservation bonds.
				Sec. 732. Credit for nonbusiness energy property.
				Sec. 733. Energy efficient commercial buildings
				deduction.
				Sec. 734. Modifications of energy efficient appliance credit
				for appliances produced after 2007.
				Sec. 735. Accelerated recovery period for depreciation of smart
				meters and smart grid systems.
				Sec. 736. Qualified green building and sustainable design
				projects.
				Subtitle D—Revenue Provision
				Sec. 741. Delay in application of worldwide allocation of
				interest.
			
		IProduction:
			 OCS
			101.Inventory and
			 leasing of Outer Continental Shelf oil and natural gas resources
				(a)Inventory
					(1)In
			 generalExcept as otherwise provided in subsection (c), the
			 Secretary of the Interior (in this section referred to as the
			 Secretary) may conduct an inventory in accordance with this
			 subsection of oil and natural gas resources beneath the waters of the Outer
			 Continental Shelf (as defined in section 2 of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1331)), other than beneath such waters located in the Gulf of
			 Mexico.
					(2)Best technology
			 availableIn conducting the inventory, the Secretary shall use
			 the best technology available to obtain accurate resource estimates.
					(3)ReportsThe
			 Secretary shall submit to Congress and the requesting Governor a report on any
			 inventory conducted under this section.
					(b)LeasingExcept
			 as otherwise provided in subsection (c), the Secretary shall offer for oil and
			 natural gas leasing pursuant to the Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) by as soon as practicable after the date of enactment of
			 this Act all areas for which an inventory has been conducted under subsection
			 (a).
				(c)LimitationsThe
			 Secretary may not under this section—
					(1)conduct an inventory under this section or
			 any offshore oil and natural gas preleasing, leasing, or related activities for
			 any area of the Outer Continental Shelf located within 50 miles of the
			 coastline;
					(2)conduct an inventory under this section or
			 any offshore oil and natural gas preleasing, leasing, or related activities for
			 any area of the Outer Continental Shelf located more than 50 miles and less
			 than 100 miles from the coastline of a State, if the State has enacted a
			 statute that objects to conduct of the inventory in that area.
					102.Conforming
			 amendments to moratoria on use of appropriationsThe Department of the Interior, Environment,
			 and Related Agencies Appropriations Act, 2008 (division F of Public Law
			 110–161) is amended—
				(1)in section 104
			 (121 Stat. 2118) by striking the areas of northern, central, and
			 southern California; the North Atlantic; Washington and Oregon; and;
			 and
				(2)by striking 105
			 (121 Stat. 2118).
				103.Disposition of
			 royaltiesNotwithstanding any
			 other provision of law, of amounts received by the United States as royalties
			 under any oil and gas lease of an area of the Outer Continental Shelf issued
			 after the date of the enactment of this Act under this title—
				(1)50 percent shall
			 be deposited—
					(A)during the 10-year
			 period beginning on the first date amounts are received by the United States as
			 royalties under a lease issued under this title, into the Next Generation
			 Energy and Efficiency Fund established by title IV; and
					(B)after such period,
			 into the general fund of the Treasury;
					(2)37.5 percent shall
			 be paid, in equal amounts, to the States that are affected States (as that term
			 is defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331) with respect to the lease tract; and
				(3)12.5 percent shall
			 be available to provide financial assistance to States in accordance with
			 section 6 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–8), which shall be considered income to the Land and Water Conservation
			 Fund for purposes of section 2 of that Act (16 U.S.C. 460l–5).
				104.Reports on due
			 diligence in development of leasesThe Secretary of the Interior shall issue
			 regulations that require that the holder of a Federal oil and gas lease for the
			 Outer Continental Shelf shall periodically submit a report to the Secretary
			 describing the actions that have been taken under the lease that demonstrate
			 due diligence in the development of oil and gas resources under the
			 lease.
			105.LimitationsNoting in this Act shall be considered to
			 affect—
				(1)any restriction on
			 drilling for natural gas or oil, or on the expenditure of funds for leasing
			 Federal lands for such drilling, in any of the Great Lakes; or
				(2)any regulations
			 governing drilling for natural gas or oil on the Outer Continental
			 Shelf.
				IIUnconventional
			 Fuels
			201.Standby loans for
			 qualifying coal-to-liquids projectsSection 1702 of the Energy Policy Act of
			 2005 (42 U.S.C. 16512) is amended by adding at the end the following new
			 subsection:
				
					(k)Standby Loans
				for Qualifying CTL Projects
						(1)DefinitionsFor
				purposes of this subsection:
							(A)Cap
				priceThe term cap price means a market price
				specified in the standby loan agreement above which the project is required to
				make payments to the United States.
							(B)Full
				termThe term full term means the full term of a
				standby loan agreement, as specified in the agreement, which shall not exceed
				the lesser of 30 years or 90 percent of the projected useful life of the
				project (as determined by the Secretary).
							(C)Market
				priceThe term market price means the average
				quarterly price of a petroleum price index specified in the standby loan
				agreement.
							(D)Minimum
				priceThe term minimum price means a market price
				specified in the standby loan agreement below which the United States is
				obligated to make disbursements to the project.
							(E)OutputThe
				term output means some or all of the liquid or gaseous
				transportation fuels produced from the project, as specified in the loan
				agreement.
							(F)Primary
				termThe term primary term means the initial term
				of a standby loan agreement, as specified in the agreement, which shall not
				exceed the lesser of 20 years or 75 percent of the projected useful life of the
				project (as determined by the Secretary).
							(G)Qualifying ctl
				projectThe term qualifying CTL project
				means—
								(i)a
				commercial-scale project that converts coal to one or more liquid or gaseous
				transportation fuels; or
								(ii)not more than one
				project at a facility that converts petroleum refinery waste products,
				including petroleum coke, into one or more liquids or gaseous transportation
				fuels,
								that
				demonstrates the capture, and sequestration or disposal or use of, the carbon
				dioxide produced in the conversion process, and that, on the basis of a carbon
				dioxide sequestration plan prepared by the applicant, is certified by the
				Administrator of the Environmental Protection Agency, in consultation with the
				Secretary, as producing fuel with life cycle carbon dioxide emissions at or
				below the average life cycle carbon dioxide emissions for the same type of fuel
				produced at traditional petroleum based facilities with similar annual
				capacities.(H)Standby loan
				agreementThe term standby loan agreement means a
				loan agreement entered into under paragraph (2).
							(2)Standby
				Loans
							(A)Loan
				AuthorityThe Secretary may enter into standby loan agreements
				with not more than six qualifying CTL projects, at least one of which shall be
				a project jointly or in part owned by two or more small coal producers. Such an
				agreement—
								(i)shall provide that
				the Secretary will make a direct loan (within the meaning of section 502(1) of
				the Federal Credit Reform Act of 1990) to the qualifying CTL project;
				and
								(ii)shall set a cap
				price and a minimum price for the primary term of the agreement.
								(B)Loan
				DisbursementsSuch a loan shall be disbursed during the primary
				term of such agreement whenever the market price falls below the minimum price.
				The amount of such disbursements in any calendar quarter shall be equal to the
				excess of the minimum price over the market price, times the output of the
				project (but not more than a total level of disbursements specified in the
				agreement).
							(C)Loan
				RepaymentsThe Secretary shall establish terms and conditions,
				including interest rates and amortization schedules, for the repayment of such
				loan within the full term of the agreement, subject to the following
				limitations:
								(i)If
				in any calendar quarter during the primary term of the agreement the market
				price is less than the cap price, the project may elect to defer some or all of
				its repayment obligations due in that quarter. Any unpaid obligations will
				continue to accrue interest.
								(ii)If in any
				calendar quarter during the primary term of the agreement the market price is
				greater than the cap price, the project shall meet its scheduled repayment
				obligation plus deferred repayment obligations, but shall not be required to
				pay in that quarter an amount that is more than the excess of the market price
				over the cap price, times the output of the project.
								(iii)At the end of
				the primary term of the agreement, the cumulative amount of any deferred
				repayment obligations, together with accrued interest, shall be amortized (with
				interest) over the remainder of the full term of the agreement.
								(3)Profit-sharingThe
				Secretary is authorized to enter into a profit-sharing agreement with the
				project at the time the standby loan agreement is executed. Under such an
				agreement, if the market price exceeds the cap price in a calendar quarter, a
				profit-sharing payment shall be made for that quarter, in an amount equal
				to—
							(A)the excess of the
				market price over the cap price, times the output of the project; less
							(B)any loan
				repayments made for the calendar quarter.
							(4)Compliance with
				Federal Credit Reform Act
							(A)Upfront Payment
				of Cost of LoanNo standby loan agreement may be entered into
				under this subsection unless the project makes a payment to the United States
				that the Office of Management and Budget determines is equal to the cost of
				such loan (determined under 502(5)(B) of the Federal Credit Reform Act of
				1990). Such payment shall be made at the time the standby loan agreement is
				executed.
							(B)Minimization of
				Risk to the GovernmentIn making the determination of the cost of
				the loan for purposes of setting the payment for a standby loan under
				subparagraph (A), the Secretary and the Office of Management and Budget shall
				take into consideration the extent to which the minimum price and the cap price
				reflect historical patterns of volatility in actual oil prices relative to
				projections of future oil prices, based upon publicly available data from the
				Energy Information Administration, and employing statistical methods and
				analyses that are appropriate for the analysis of volatility in energy
				prices.
							(C)Treatment of
				PaymentsThe value to the United States of a payment under
				subparagraph (A) and any profit-sharing payments under paragraph (3) shall be
				taken into account for purposes of section 502(5)(B)(iii) of the Federal Credit
				Reform Act of 1990 in determining the cost to the Federal Government of a
				standby loan made under this subsection. If a standby loan has no cost to the
				Federal Government, the requirements of section 504(b) of such Act shall be
				deemed to be satisfied.
							(5)Other
				Provisions
							(A)No Double
				BenefitA project receiving a loan under this subsection may not,
				during the primary term of the loan agreement, receive a Federal loan guarantee
				under subsection (a) of this section, or under other laws.
							(B)Subrogation,
				EtcSubsections (g)(2) (relating to subrogation), (h) (relating
				to fees), and (j) (relating to full faith and credit) shall apply to standby
				loans under this subsection to the same extent they apply to loan
				guarantees.
							.
			202.Oil shale
			 leasing
				(a)Repeal of
			 restrictionSection 433 of
			 the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2008 (division F of Public Law 110–161; 121 Stat. 2152) is
			 repealed.
				(b)State authority
			 To prohibit oil shale leasingSection 369 of the Energy Policy Act of
			 2005 (42 U.S.C. 15927) is amended by adding at the end the following:
					
						(t)State authority
				To prohibit oil shale leasingNo lease may be issued under this section,
				section 21 of the Mineral Leasing Act (30 U.S.C. 241), or any other law, for
				exploration, research, development, or production of oil shale on lands located
				in a State, if the State has enacted a law prohibiting Federal oil shale
				leasing in the
				State.
						.
				IIIStudy of energy
			 transmission barriers and opportunities
			301.Study
			 requiredNot later than 2
			 years after the date of enactment of this Act, the Secretary of the Interior
			 shall complete a study of—
				(1)barriers to
			 additional access to Federal lands for transmission of energy;
				(2)the need for energy
			 transmission corridors on public lands to address identified congestion or
			 constraints; and
				(3)efficiencies and improvements that may be
			 made to existing infrastructure for transmission of energy on Federal lands, in
			 lieu of construction of new infrastructure.
				IVNext
			 Generation Energy and Efficiency Fund
			401.Next Generation
			 Energy and Efficiency Fund
				(a)EstablishmentThere
			 is hereby established in the Treasury of the United States the Next
			 Generation Energy and Efficiency Fund (in this section referred to as
			 the Fund).
				(b)AdministrationThe
			 Secretary of Energy shall be responsible for administering the Fund for the
			 purpose of carrying out this section.
				(c)ContentsThe
			 Fund shall consist of amounts deposited into the Fund under section 103(1)(A).
			 Such deposits shall cease after $40,000,000,000 has been deposited, or 10 years
			 of deposits have been made, whichever occurs first.
				(d)PurposeThe Fund shall be used for the purpose of
			 research and development of technologies that will significantly decrease
			 America’s reliance on traditional fossil fuels and increase energy
			 efficiencies, including wind energy, solar energy, marine and hydrokinetic
			 energy, geothermal energy, hydrogen energy, vehicle energy efficiency and
			 environmental performance, industrial processes energy efficiencies, building
			 and lighting energy efficiencies, smart grid technology, and energy storage
			 systems to support electric drive vehicles.
				(e)Identification
			 of programsNot later than 18
			 months after the date of enactment of this Act, the Secretary of Energy shall
			 identify programs of the Department of Energy described in subsection (d) for
			 funding from the Fund, including the Advanced Research Projects
			 Agency-Energy.
				(f)Availability of
			 FundAfter the Secretary of Energy has completed the
			 identification of programs under subsection (e), amounts in the Fund shall be
			 available, without further appropriation, for carrying out such programs.
				VAddressing
			 Transparency and Data Sharing in Speculation
			501.Commission authority
			 over tradersSection 4 of the
			 Commodity Exchange Act (7 U.S.C. 6) is amended by adding at the end the
			 following:
				
					(e)Commission
				authority over traders
						(1)In
				generalNotwithstanding any other provision of this section or
				any determination made by the Commission to grant relief from the requirements
				of subsection (a) to become a designated contract market, derivatives
				transaction execution facility, or other registered entity, in the case of a
				person located within the United States, or otherwise subject to the
				jurisdiction of the Commission, trading on a foreign board of trade, exchange,
				or market located outside the United States (including the territories and/or
				possessions of the United States), the Commission shall have authority under
				this Act—
							(A)to apply and
				enforce section 9, including provisions relating to manipulation or attempted
				manipulation, the making of false statements, and willful violations of this
				Act;
							(B)to require or
				direct the person to limit, reduce, or liquidate any position to prevent or
				reduce the threat of price manipulation, excessive speculation, price
				distortion, or disruption of delivery or the cash settlement process;
				and
							(C)to apply such
				recordkeeping requirements as the Commission determines are necessary.
							(2)ConsultationPrior
				to the issuance of any order under paragraph (1) to reduce a position on a
				foreign board of trade, exchange, or market located outside the United States
				(including the territories and possessions of the United States), the
				Commission shall consult with the foreign board of trade, exchange, or market
				and the appropriate regulatory authority.
						(3)AdministrationNothing
				in this subsection limits any of the otherwise applicable authorities of the
				Commission.
						.
			502.Speculative
			 limits and transparency for off-shore oil tradingSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6), as amended by section 501 of this Act, is amended by adding at the
			 end the following:
				
					(f)Foreign boards of
				trade
						(1)In
				generalIn the case of any foreign board of trade for which the
				Commission has granted or is considering an application to grant a board of
				trade located outside of the United States relief from the requirement of
				subsection (a) to become a designated contract market, derivatives transaction
				execution facility, or other registered entity, with respect to an energy
				commodity that is physically delivered in the United States, prior to
				continuing to or initially granting the relief, the Commission shall determine
				that the foreign board of trade—
							(A)applies comparable
				principles or requirements regarding the daily publication of trading
				information and position limits or accountability levels for speculators as
				apply to a designated contract market, derivatives transaction execution
				facility, or other registered entity trading energy commodities physically
				delivered in the United States; and
							(B)provides such
				information to the Commission regarding the extent of speculative and
				nonspeculative trading in the energy commodity that is comparable to the
				information the Commission determines necessary to publish a Commitment of
				Traders report for a designated contract market, derivatives transaction
				execution facility, or other registered entity trading energy commodities
				physically delivered in the United States.
							(2)Existing foreign
				boards of tradeDuring the period beginning 1 year after the date
				of enactment of this subsection and ending 18 months after the date of
				enactment of this subsection, the Commission shall determine whether to
				continue to grant relief in accordance with paragraph (1) to any foreign board
				of trade for which the Commission granted relief prior to the date of enactment
				of this
				subsection.
						.
			503.Additional
			 commission employees for improved enforcementSection 2(a)(7) of the Commodity Exchange
			 Act (7 U.S.C. 2(a)(7)) is amended by adding at the end the following:
				
					(D)Additional
				employeesAs soon as practicable after the date of enactment of
				this subparagraph, the Commission shall appoint at least 100 full-time
				employees (in addition to the employees employed by the Commission as of the
				date of the enactment of this subparagraph)—
						(i)to
				increase the public transparency of operations in energy futures
				markets;
						(ii)to
				improve the enforcement of this Act in those markets; and
						(iii)to carry out
				such other duties as are prescribed by the
				Commission.
						.
			504.Study of
			 international regulation of energy commodity markets
				(a)In
			 GeneralThe Comptroller General of the United States shall
			 conduct a study of the international regime for regulating the trading of
			 energy commodity futures and derivatives.
				(b)AnalysisThe
			 study shall include an analysis of, at a minimum—
					(1)key common features
			 and differences among countries in the regulation of energy commodity trading,
			 including with respect to market oversight and enforcement;
					(2)agreements and
			 practices for sharing market and trading data;
					(3)the use of
			 position limits or thresholds to detect and prevent price manipulation,
			 excessive speculation, or other unfair trading practices;
					(4)practices
			 regarding the identification of commercial and noncommercial trading and the
			 extent of market speculation; and
					(5)agreements and
			 practices for facilitating international cooperation on market oversight,
			 compliance, and enforcement.
					(c)ReportNot
			 later than 120 days after the date of enactment of this Act, the Comptroller
			 General shall submit to the appropriate committees of Congress a report
			 that—
					(1)describes the
			 results of the study; and
					(2)provides
			 recommendations to improve openness, transparency, and other necessary elements
			 of a properly functioning market in a manner that protects consumers in the
			 United States from the effects of excessive speculation and energy price
			 volatility.
					505.Index traders
			 and swap dealersSection 4 of
			 the Commodity Exchange Act (7 U.S.C. 6), as amended by sections 501 and 502 of
			 this Act, is amended by adding at the end the following:
				
					(g)Index traders
				and swap dealersNot later than 60 days after the date of the
				enactment of this subsection, the Commission shall—
						(1)routinely require
				detailed reporting from index traders and swap dealers in markets under the
				jurisdiction of the Commission;
						(2)reclassify the
				types of traders for regulatory and reporting purposes to distinguish between
				index traders and swaps dealers; and
						(3)review the trading
				practices for index traders in markets under the jurisdiction of the
				Commission—
							(A)to ensure that
				index trading is not adversely impacting the price discovery process;
				and
							(B)to determine
				whether different practices or regulations should be
				implemented.
							.
			506.Disaggregation
			 of index funds and other data in energy marketsSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6), as amended by sections 501, 502, and 505 of this Act, is amended by
			 adding at the end the following:
				
					(h)Disaggregation
				of index funds and data in energy marketsThe Commission shall
				disaggregate and make public monthly—
						(1)the number of
				positions and total value of index funds and other passive, long-only positions
				in energy markets; and
						(2)data on
				speculative positions relative to bona fide physical hedgers in those
				markets.
						.
			VINuclear
			 energy
			601.Study of impact
			 on greenhouse gas reductionsNot later than 18 months after the date of
			 the enactment of this Act, the Secretary of Energy shall study and report to
			 the Congress on the effect that expanding nuclear energy production would have
			 on reducing greenhouse gases.
			602.Study of
			 possible cost reductionsNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Energy shall study and report to the Congress on the effect that expanding
			 nuclear energy production would have on reducing the cost of an average
			 kilowatt hour to commercial power customers.
			603.Authorization
			 for Nuclear Power 2010 ProgramSection 952 of the Energy Policy Act of 2005
			 (42 U.S.C. 16272) is amended by striking subsection (c) and inserting the
			 following:
				
					(c)Nuclear Power
				2010 Program
						(1)In
				generalThe Secretary shall carry out a Nuclear Power 2010
				Program to position the United States to commence construction of new nuclear
				power plants by not later than—
							(A)calendar year
				2010; or
							(B)such first calendar
				year after calendar year 2010 as is practicable.
							(2)Scope of
				programThe Nuclear Power 2010 Program shall support the
				objectives of—
							(A)demonstrating the
				licensing process for new nuclear power plants, including the Nuclear
				Regulatory Commission process for obtaining—
								(i)early site
				permits;
								(ii)combined
				construction or operating licenses; and
								(iii)design
				certifications; and
								(B)conducting
				first-of-a-kind design and engineering work on at least 2 advanced nuclear
				reactor designs sufficient to bring those designs to a state of design
				completion sufficient to allow development of firm cost estimates.
							(3)Cost-sharingThe
				Nuclear Power 2010 Program shall be carried out through the use of cost-sharing
				with the private sector.
						(4)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary to carry out the Nuclear Power 2010 Program—
							(A)$182,800,000 for
				fiscal year 2009;
							(B)$159,600,000 for
				fiscal year 2010;
							(C)$135,600,000 for
				fiscal year 2011;
							(D)$46,900,000 for
				fiscal year 2012; and
							(E)$2,200,000 for
				fiscal year
				2013.
							.
			604.Establishment
			 of Interagency Working Group
				(a)PurposesThe
			 purposes of this section are—
					(1)to increase the
			 competitiveness of the United States nuclear energy products and services
			 industries;
					(2)to
			 identify the stimulus or incentives necessary to cause United States
			 manufacturers of nuclear energy products to expand manufacturing
			 capacity;
					(3)to facilitate the
			 export of United States nuclear energy products and services;
					(4)to reduce the
			 trade deficit of the United States through the export of United States nuclear
			 energy products and services;
					(5)to
			 retain and create nuclear energy manufacturing and related service jobs in the
			 United States;
					(6)to integrate the
			 objectives described in paragraphs (1) through (5), in a manner consistent with
			 the interests of the United States, into the foreign policy of the United
			 States; and
					(7)to authorize funds
			 for increasing United States capacity to manufacture nuclear energy products
			 and supply nuclear energy services.
					(b)Establishment
					(1)In
			 generalThere is established an interagency working group
			 (referred to in this section as the Working Group) that, in
			 consultation with representative industry organizations and manufacturers of
			 nuclear energy products, shall make recommendations to coordinate the actions
			 and programs of the Federal Government in order to promote increasing domestic
			 manufacturing capacity and export of domestic nuclear energy products and
			 services.
					(2)CompositionThe
			 Working Group shall be composed of—
						(A)the Secretary (or
			 a designee), who shall serve as Chairperson of the Working Group; and
						(B)representatives,
			 appointed by the head of each applicable agency or department, of—
							(i)the
			 Department of Energy;
							(ii)the
			 Department of Commerce;
							(iii)the Department
			 of Defense;
							(iv)the
			 Department of the Treasury;
							(v)the
			 Department of State;
							(vi)the
			 Environmental Protection Agency;
							(vii)the United
			 States Agency for International Development;
							(viii)the
			 Export-Import Bank of the United States;
							(ix)the
			 Trade and Development Agency;
							(x)the
			 Small Business Administration;
							(xi)the
			 Office of the United States Trade Representative; and
							(xii)other Federal
			 agencies, as determined by the President.
							(c)Duties of
			 Working GroupThe Working Group shall—
					(1)not later than 180
			 days after the date of enactment of this Act, identify the actions necessary to
			 promote the safe development and application in foreign countries of nuclear
			 energy products and services—
						(A)to increase
			 electricity generation from nuclear energy sources through development of new
			 generation facilities;
						(B)to improve the
			 efficiency, safety, and reliability of existing nuclear generating facilities
			 through modifications; and
						(C)enhance the safe
			 treatment, handling, storage, and disposal of used nuclear fuel;
						(2)not later than 180
			 days after the date of enactment of this Act, identify—
						(A)mechanisms
			 (including tax stimuli for investment, loans and loan guarantees, and grants)
			 necessary for United States companies to increase—
							(i)the
			 capacity of the companies to produce or provide nuclear energy products and
			 services; and
							(ii)exports of nuclear
			 energy products and services; and
							(B)administrative or
			 legislative initiatives that are necessary—
							(i)to
			 encourage United States companies to increase the manufacturing capacity of the
			 companies for nuclear energy products;
							(ii)to
			 provide technical and financial assistance and support to small and mid-sized
			 businesses to establish quality assurance programs in accordance with domestic
			 and international nuclear quality assurance code requirements;
							(iii)to
			 encourage, through financial incentives, private sector capital investment to
			 expand manufacturing capacity; and
							(iv)to
			 provide technical assistance and financial incentives to small and mid-sized
			 businesses to develop the workforce necessary to increase manufacturing
			 capacity and meet domestic and international nuclear quality assurance code
			 requirements;
							(3)not later than 270
			 days after the date of enactment of this Act, submit to Congress a report that
			 describes the findings of the Working Group under paragraphs (1) and (2),
			 including recommendations for new legislative authority, as necessary;
			 and
					(4)encourage the
			 agencies represented by membership in the Working Group—
						(A)to provide
			 technical training and education for international development personnel and
			 local users in other countries;
						(B)to provide
			 financial and technical assistance to nonprofit institutions that support the
			 marketing and export efforts of domestic companies that provide nuclear energy
			 products and services;
						(C)to develop nuclear
			 energy projects in foreign countries;
						(D)to provide
			 technical assistance and training materials to loan officers of the World Bank,
			 international lending institutions, commercial and energy attaches at embassies
			 of the United States, and other appropriate personnel in order to provide
			 information about nuclear energy products and services to foreign governments
			 or other potential project sponsors;
						(E)to support, through
			 financial incentives, private sector efforts to commercialize and export
			 nuclear energy products and services in accordance with the subsidy codes of
			 the World Trade Organization; and
						(F)to augment budgets
			 for trade and development programs in order to support prefeasibility or
			 feasibility studies for projects that use nuclear energy products and
			 services.
						(d)Personnel and
			 service mattersThe Secretary and the heads of agencies
			 represented by membership in the Working Group shall detail such personnel and
			 furnish such services to the Working Group, with or without reimbursement, as
			 are necessary to carry out the functions of the Working Group.
				(e)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $20,000,000 for each of fiscal years 2009
			 and 2010.
				605.Nuclear energy
			 workforceSection 1101 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16411) is amended—
				(1)by redesignating subsection (d) as
			 subsection (e); and
				(2)by inserting after subsection (c) the
			 following:
					
						(d)Workforce
				training
							(1)In
				generalThe Secretary of Labor, in cooperation with the Secretary
				of Energy, shall promulgate regulations to implement a program to provide
				workforce training to meet the high demand for workers skilled in the nuclear
				utility and nuclear energy products and services industries.
							(2)ConsultationIn
				carrying out this subsection, the Secretary of Labor shall consult with
				representatives of the nuclear utility and nuclear energy products and services
				industries, and organized labor, concerning skills that are needed in those
				industries.
							(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary of Labor, in coordination with the Secretary of Education and the
				Secretary of Energy, to carry out this subsection $20,000,000 for each of
				fiscal years 2009 through
				2012.
							.
				VIIEnergy tax
			 incentives
			700.ReferenceExcept as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			AEnergy production
			 incentives
				1Renewable energy
			 incentives
					701.Renewable
			 energy credit
						(a)Extension of
			 credit
							(1)1-year extension
			 for wind facilitiesParagraph (1) of section 45(d) is amended by
			 striking January 1, 2009 and inserting January 1,
			 2010.
							(2)3-year extension
			 for certain other facilitiesEach of the following provisions of
			 section 45(d) is amended by striking January 1, 2009 and
			 inserting January 1, 2012:
								(A)Clauses (i) and
			 (ii) of paragraph (2)(A).
								(B)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
								(C)Paragraph
			 (4).
								(D)Paragraph
			 (5).
								(E)Paragraph
			 (6).
								(F)Paragraph
			 (7).
								(G)Subparagraphs (A)
			 and (B) of paragraph (9).
								(b)Modification of
			 Credit Phaseout
							(1)Repeal of
			 phaseoutSubsection (b) of section 45 is amended—
								(A)by striking
			 paragraph (1), and
								(B)by striking
			 the 8 cent amount in paragraph (1), in paragraph (2)
			 thereof.
								(2)Limitation based
			 on investment in facilitySubsection (b) of section 45 is amended
			 by inserting before paragraph (2) the following new paragraph:
								
									(1)Limitation based
				on investment in facility
										(A)In
				generalIn the case of any qualified facility originally placed
				in service after December 31, 2009, the amount of the credit determined under
				subsection (a) for any taxable year with respect to electricity produced at
				such facility shall not exceed the product of—
											(i)the applicable
				percentage with respect to such facility, multiplied by
											(ii)the eligible basis
				of such facility.
											(B)Carryforward of
				unused limitation and excess credit
											(i)Unused
				limitationIf the limitation imposed under subparagraph (A) with
				respect to any facility for any taxable year exceeds the prelimitation credit
				for such facility for such taxable year, the limitation imposed under
				subparagraph (A) with respect to such facility for the succeeding taxable year
				shall be increased by the amount of such excess.
											(ii)Excess
				creditIf the prelimitation credit with respect to any facility
				for any taxable year exceeds the limitation imposed under subparagraph (A) with
				respect to such facility for such taxable year, the credit determined under
				subsection (a) with respect to such facility for the succeeding taxable year
				(determined before the application of subparagraph (A) for such succeeding
				taxable year) shall be increased by the amount of such excess. With respect to
				any facility, no amount may be carried forward under this clause to any taxable
				year beginning after the 10-year period described in subsection (a)(2)(A)(ii)
				with respect to such facility.
											(iii)Prelimitation
				creditThe term prelimitation credit with respect
				to any facility for a taxable year means the credit determined under subsection
				(a) with respect to such facility for such taxable year, determined without
				regard to subparagraph (A) and after taking into account any increase for such
				taxable year under clause (ii).
											(C)Applicable
				percentageFor purposes of this paragraph—
											(i)In
				generalThe term applicable percentage means, with
				respect to any facility, the appropriate percentage prescribed by the Secretary
				for the month in which such facility is originally placed in service.
											(ii)Method of
				prescribing applicable percentagesThe applicable percentages
				prescribed by the Secretary for any month under clause (i) shall be percentages
				which yield over a 10-year period amounts of limitation under subparagraph (A)
				which have a present value equal to 35 percent of the eligible basis of the
				facility.
											(iii)Method of
				discountingThe present value under clause (ii) shall be
				determined—
												(I)as of the last day
				of the 1st year of the 10-year period referred to in clause (ii),
												(II)by using a
				discount rate equal to the greater of 110 percent of the Federal long-term rate
				as in effect under section 1274(d) for the month preceding the month for which
				the applicable percentage is being prescribed, or 4.5 percent, and
												(III)by taking into
				account the limitation under subparagraph (A) for any year on the last day of
				such year.
												(D)Eligible
				basisFor purposes of this paragraph—
											(i)In
				generalThe term eligible basis means, with
				respect to any facility, the sum of—
												(I)the basis of such
				facility determined as of the time that such facility is originally placed in
				service, and
												(II)the portion of
				the basis of any shared qualified property which is properly allocable to such
				facility under clause (ii).
												(ii)Rules for
				allocationFor purposes of subclause (II) of clause (i), the
				basis of shared qualified property shall be allocated among all qualified
				facilities which are projected to be placed in service and which require
				utilization of such property in proportion to projected generation from such
				facilities.
											(iii)Shared
				qualified propertyFor purposes of this paragraph, the term
				shared qualified property means, with respect to any facility,
				any property described in section 168(e)(3)(B)(vi)—
												(I)which a qualified
				facility will require for utilization of such facility, and
												(II)which is not a
				qualified facility.
												(iv)Special rule
				relating to geothermal facilitiesIn the case of any qualified
				facility using geothermal energy to produce electricity, the basis of such
				facility for purposes of this paragraph shall be determined as though
				intangible drilling and development costs described in section 263(c) were
				capitalized rather than expensed.
											(E)Special rule for
				first and last year of credit periodIn the case of any taxable
				year any portion of which is not within the 10-year period described in
				subsection (a)(2)(A)(ii) with respect to any facility, the amount of the
				limitation under subparagraph (A) with respect to such facility shall be
				reduced by an amount which bears the same ratio to the amount of such
				limitation (determined without regard to this subparagraph) as such portion of
				the taxable year which is not within such period bears to the entire taxable
				year.
										(F)Election to
				treat all facilities placed in service in a year as 1 facilityAt
				the election of the taxpayer, all qualified facilities which are part of the
				same project and which are placed in service during the same calendar year
				shall be treated for purposes of this section as 1 facility which is placed in
				service at the mid-point of such year or the first day of the following
				calendar
				year.
										.
							(c)Trash facility
			 clarificationParagraph (7) of section 45(d) is amended—
							(1)by striking
			 facility which burns and inserting facility (other than a
			 facility described in paragraph (6)) which uses, and
							(2)by striking
			 combustion.
							(d)Expansion of
			 biomass facilities
							(1)Open-loop
			 biomass facilitiesParagraph (3) of section 45(d) is amended by
			 redesignating subparagraph (B) as subparagraph (C) and by inserting after
			 subparagraph (A) the following new subparagraph:
								
									(B)Expansion of
				facilitySuch term shall
				include a new unit placed in service after the date of the enactment of this
				subparagraph in connection with a facility described in subparagraph (A), but
				only to the extent of the increased amount of electricity produced at the
				facility by reason of such new
				unit.
									.
							(2)Closed-loop
			 biomass facilitiesParagraph (2) of section 45(d) is amended by
			 redesignating subparagraph (B) as subparagraph (C) and inserting after
			 subparagraph (A) the following new subparagraph:
								
									(B)Expansion of
				facilitySuch term shall
				include a new unit placed in service after the date of the enactment of this
				subparagraph in connection with a facility described in subparagraph (A)(i),
				but only to the extent of the increased amount of electricity produced at the
				facility by reason of such new
				unit.
									.
							(e)Sales of net
			 electricity to regulated public utilities treated as sales to unrelated
			 personsParagraph (4) of section 45(e) is amended by adding at
			 the end the following new sentence: The net amount of electricity sold
			 by any taxpayer to a regulated public utility (as defined in section
			 7701(a)(33)) shall be treated as sold to an unrelated person..
						(f)Modification of
			 rules for hydropower productionSubparagraph (C) of section
			 45(c)(8) is amended to read as follows:
							
								(C)Nonhydroelectric
				damFor purposes of
				subparagraph (A), a facility is described in this subparagraph if—
									(i)the hydroelectric
				project installed on the nonhydroelectric dam is licensed by the Federal Energy
				Regulatory Commission and meets all other applicable environmental, licensing,
				and regulatory requirements,
									(ii)the
				nonhydroelectric dam was placed in service before the date of the enactment of
				this paragraph and operated for flood control, navigation, or water supply
				purposes and did not produce hydroelectric power on the date of the enactment
				of this paragraph, and
									(iii)the
				hydroelectric project is operated so that the water surface elevation at any
				given location and time that would have occurred in the absence of the
				hydroelectric project is maintained, subject to any license requirements
				imposed under applicable law that change the water surface elevation for the
				purpose of improving environmental quality of the affected waterway.
									The
				Secretary, in consultation with the Federal Energy Regulatory Commission, shall
				certify if a hydroelectric project licensed at a nonhydroelectric dam meets the
				criteria in clause (iii). Nothing in this section shall affect the standards
				under which the Federal Energy Regulatory Commission issues licenses for and
				regulates hydropower projects under part I of the Federal Power
				Act..
						(g)Effective
			 date
							(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to property originally placed in
			 service after December 31, 2008.
							(2)Repeal of credit
			 phaseoutThe amendments made by subsection (b)(1) shall apply to
			 taxable years ending after December 31, 2008.
							(3)Limitation based
			 on investment in facilityThe amendment made by subsection (b)(2)
			 shall apply to property originally placed in service after December 31,
			 2009.
							(4)Trash facility
			 clarification; sales to related regulated public utilitiesThe
			 amendments made by subsections (c) and (e) shall apply to electricity produced
			 and sold after the date of the enactment of this Act.
							(5)Expansion of
			 biomass facilitiesThe amendments made by subsection (d) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
							702.Production credit
			 for electricity produced from marine renewables
						(a)In
			 generalParagraph (1) of section 45(c) is amended by striking
			 and at the end of subparagraph (G), by striking the period at
			 the end of subparagraph (H) and inserting , and, and by adding
			 at the end the following new subparagraph:
							
								(I)marine and hydrokinetic renewable
				energy.
								.
						(b)Marine
			 renewablesSubsection (c) of section 45 is amended by adding at
			 the end the following new paragraph:
							
								(10)Marine and
				hydrokinetic renewable energy
									(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
										(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
										(ii)free flowing water
				in rivers, lakes, and streams,
										(iii)free flowing
				water in an irrigation system, canal, or other man-made channel, including
				projects that utilize nonmechanical structures to accelerate the flow of water
				for electric power production purposes, or
										(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
										(B)ExceptionsSuch term shall not include any energy
				which is derived from any source which utilizes a dam, diversionary structure
				(except as provided in subparagraph (A)(iii)), or impoundment for electric
				power production
				purposes.
									.
						(c)Definition of
			 facilitySubsection (d) of section 45 is amended by adding at the
			 end the following new paragraph:
							
								(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a facility producing
				electricity from marine and hydrokinetic renewable energy, the term
				qualified facility means any facility owned by the
				taxpayer—
									(A)which has a nameplate capacity rating of at
				least 150 kilowatts, and
									(B)which is
				originally placed in service on or after the date of the enactment of this
				paragraph and before January 1,
				2012.
									.
						(d)Credit
			 rateSubparagraph (A) of section 45(b)(4) is amended by striking
			 or (9) and inserting (9), or (11).
						(e)Coordination with
			 small irrigation powerParagraph (5) of section 45(d), as amended
			 by section 701, is amended by striking January 1, 2012 and
			 inserting the date of the enactment of paragraph (11).
						(f)Effective
			 dateThe amendments made by this section shall apply to
			 electricity produced and sold after the date of the enactment of this Act, in
			 taxable years ending after such date.
						703.Energy
			 credit
						(a)Extension of
			 credit
							(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 are each amended by striking January 1, 2009 and inserting
			 January 1, 2015.
							(2)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2014.
							(3)Microturbine
			 propertySubparagraph (E) of section 48(c)(2) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2014.
							(b)Allowance of
			 energy credit against alternative minimum taxSubparagraph (B) of
			 section 38(c)(4) is amended by striking and at the end of clause
			 (iii), by redesignating clause (iv) as clause (v), and by inserting after
			 clause (iii) the following new clause:
							
								(iv)the
				credit determined under section 46 to the extent that such credit is
				attributable to the energy credit determined under section 48,
				and
								.
						(c)Energy credit
			 for combined heat and power system property
							(1)In
			 generalSection 48(a)(3)(A) (defining energy property) is amended
			 by striking or at the end of clause (iii), by inserting
			 or at the end of clause (iv), and by adding at the end the
			 following new clause:
								
									(v)combined heat and
				power system
				property,
									.
							(2)Combined Heat
			 and Power System PropertySection 48 is amended by adding at the
			 end the following new subsection:
								
									(d)Combined Heat
				and Power System PropertyFor purposes of subsection
				(a)(3)(A)(v)—
										(1)Combined heat and
				power system propertyThe term combined heat and power
				system property means property comprising a system—
											(A)which uses the
				same energy source for the simultaneous or sequential generation of electrical
				power, mechanical shaft power, or both, in combination with the generation of
				steam or other forms of useful thermal energy (including heating and cooling
				applications),
											(B)which
				produces—
												(i)at
				least 20 percent of its total useful energy in the form of thermal energy which
				is not used to produce electrical or mechanical power (or combination thereof),
				and
												(ii)at least 20
				percent of its total useful energy in the form of electrical or mechanical
				power (or combination thereof),
												(C)the energy
				efficiency percentage of which exceeds 60 percent, and
											(D)which is placed in
				service before January 1, 2015.
											(2)Limitation
											(A)In
				generalIn the case of combined heat and power system property
				with an electrical capacity in excess of the applicable capacity placed in
				service during the taxable year, the credit under subsection (a)(1) (determined
				without regard to this paragraph) for such year shall be equal to the amount
				which bears the same ratio to such credit as the applicable capacity bears to
				the capacity of such property.
											(B)Applicable
				capacityFor purposes of subparagraph (A), the term
				applicable capacity means 15 megawatts or a mechanical energy
				capacity of more than 20,000 horsepower or an equivalent combination of
				electrical and mechanical energy capacities.
											(C)Maximum
				capacityThe term combined heat and power system
				property shall not include any property comprising a system if such
				system has a capacity in excess of 50 megawatts or a mechanical energy capacity
				in excess of 67,000 horsepower or an equivalent combination of electrical and
				mechanical energy capacities.
											(3)Special
				rules
											(A)Energy
				efficiency percentageFor purposes of this subsection, the energy
				efficiency percentage of a system is the fraction—
												(i)the
				numerator of which is the total useful electrical, thermal, and mechanical
				power produced by the system at normal operating rates, and expected to be
				consumed in its normal application, and
												(ii)the denominator
				of which is the lower heating value of the fuel sources for the system.
												(B)Determinations
				made on btu basisThe energy efficiency percentage and the
				percentages under paragraph (1)(B) shall be determined on a Btu basis.
											(C)Input and output
				property not includedThe term combined heat and power
				system property does not include property used to transport the energy
				source to the facility or to distribute energy produced by the facility.
											(4)Systems using
				biomassIf a system is designed to use biomass (within the
				meaning of paragraphs (2) and (3) of section 45(c) without regard to the last
				sentence of paragraph (3)(A)) for at least 90 percent of the energy
				source—
											(A)paragraph (1)(C)
				shall not apply, but
											(B)the amount of credit
				determined under subsection (a) with respect to such system shall not exceed
				the amount which bears the same ratio to such amount of credit (determined
				without regard to this paragraph) as the energy efficiency percentage of such
				system bears to 60
				percent.
											.
							(d)Increase of
			 credit limitation for fuel cell propertySubparagraph (B) of
			 section 48(c)(1) is amended by striking $500 and inserting
			 $1,500.
						(e)Public utility
			 property taken into account
							(1)In
			 generalParagraph (3) of section 48(a) is amended by striking the
			 second sentence thereof.
							(2)Conforming
			 amendments
								(A)Paragraph (1) of
			 section 48(c) is amended by striking subparagraph (D) and redesignating
			 subparagraph (E) as subparagraph (D).
								(B)Paragraph (2) of section 48(c) is amended
			 by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph
			 (D).
								(f)Effective
			 date
							(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall take effect on the date of the enactment
			 of this Act.
							(2)Allowance
			 against alternative minimum taxThe amendments made by subsection
			 (b) shall apply to credits determined under section 46 of the Internal Revenue
			 Code of 1986 in taxable years beginning after the date of the enactment of this
			 Act and to carrybacks of such credits.
							(3)Combined heat
			 and power and fuel cell propertyThe amendments made by
			 subsections (c) and (d) shall apply to periods after the date of the enactment
			 of this Act, in taxable years ending after such date, under rules similar to
			 the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect
			 on the day before the date of the enactment of the Revenue Reconciliation Act
			 of 1990).
							(4) Public utility
			 propertyThe amendments made
			 by subsection (e) shall apply to periods after February 13, 2008, in taxable
			 years ending after such date, under rules similar to the rules of section 48(m)
			 of the Internal Revenue Code of 1986 (as in effect on the day before the date
			 of the enactment of the Revenue Reconciliation Act of 1990).
							704.Credit for
			 residential energy efficient property
						(a)ExtensionSection
			 25D(g) is amended by striking December 31, 2008 and inserting
			 December 31, 2014.
						(b)Maximum credit
			 for solar electric property
							(1)In
			 generalSection 25D(b)(1)(A) is amended by striking
			 $2,000 and inserting $4,000.
							(2)Conforming
			 amendmentSection 25D(e)(4)(A)(i) is amended by striking
			 $6,667 and inserting $13,333.
							(c)Credit for
			 residential wind property
							(1)In
			 generalSection 25D(a) is amended by striking and
			 at the end of paragraph (2), by striking the period at the end of paragraph (3)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
								
									(4)30 percent of the
				qualified small wind energy property expenditures made by the taxpayer during
				such
				year.
									.
							(2)LimitationSection
			 25D(b)(1) is amended by striking and at the end of subparagraph
			 (B), by striking the period at the end of subparagraph (C) and inserting
			 , and, and by adding at the end the following new
			 subparagraph:
								
									(D)$500 with respect
				to each half kilowatt of capacity (not to exceed $4,000) of wind turbines for
				which qualified small wind energy property expenditures are
				made.
									.
							(3)Qualified small
			 wind energy property expenditures
								(A)In
			 generalSection 25D(d) is amended by adding at the end the
			 following new paragraph:
									
										(4)Qualified small
				wind energy property expenditureThe term qualified small
				wind energy property expenditure means an expenditure for property which
				uses a wind turbine to generate electricity for use in connection with a
				dwelling unit located in the United States and used as a residence by the
				taxpayer.
										.
								(B)No double
			 benefitSection 45(d)(1) is amended by adding at the end the
			 following new sentence: Such term shall not include any facility with
			 respect to which any qualified small wind energy property expenditure (as
			 defined in subsection (d)(4) of section 25D) is taken into account in
			 determining the credit under such section..
								(4)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A) is
			 amended by striking and at the end of clause (ii), by striking
			 the period at the end of clause (iii) and inserting , and, and
			 by adding at the end the following new clause:
								
									(iv)$1,667 in the
				case of each half kilowatt of capacity (not to exceed $13,333) of wind turbines
				for which qualified small wind energy property expenditures are
				made.
									.
							(d)Credit for
			 geothermal heat pump systems
							(1)In
			 generalSection 25D(a), as amended by subsection (c), is amended
			 by striking and at the end of paragraph (3), by striking the
			 period at the end of paragraph (4) and inserting , and, and by
			 adding at the end the following new paragraph:
								
									(5)30 percent of the
				qualified geothermal heat pump property expenditures made by the taxpayer
				during such
				year.
									.
							(2)LimitationSection
			 25D(b)(1), as amended by subsection (c), is amended by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
								
									(E)$2,000 with
				respect to any qualified geothermal heat pump property
				expenditures.
									.
							(3)Qualified
			 geothermal heat pump property expenditureSection 25D(d), as
			 amended by subsection (c), is amended by adding at the end the following new
			 paragraph:
								
									(5)Qualified
				geothermal heat pump property expenditure
										(A)In
				generalThe term qualified geothermal heat pump property
				expenditure means an expenditure for qualified geothermal heat pump
				property installed on or in connection with a dwelling unit located in the
				United States and used as a residence by the taxpayer.
										(B)Qualified
				geothermal heat pump propertyThe term qualified
				geothermal heat pump property means any equipment which—
											(i)uses the ground or ground water as a
				thermal energy source to heat the dwelling unit referred to in subparagraph (A)
				or as a thermal energy sink to cool such dwelling unit, and
											(ii)meets the requirements of the Energy Star
				program which are in effect at the time that the expenditure for such equipment
				is
				made.
											.
							(4)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A), as
			 amended by subsection (c), is amended by striking and at the end
			 of clause (iii), by striking the period at the end of clause (iv) and inserting
			 , and, and by adding at the end the following new clause:
								
									(v)$6,667 in the case
				of any qualified geothermal heat pump property
				expenditures.
									.
							(e)Credit allowed
			 against alternative minimum tax
							(1)In
			 generalSubsection (c) of section 25D is amended to read as
			 follows:
								
									(c)Limitation based
				on amount of tax; carryforward of unused credit
										(1)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
											(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
											(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
											(2)Carryforward of
				unused credit
											(A)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable
				year to which section 26(a)(2) applies, if the credit allowable under
				subsection (a) exceeds the limitation imposed by section 26(a)(2) for such
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section), such excess shall be carried to the succeeding
				taxable year and added to the credit allowable under subsection (a) for such
				succeeding taxable year.
											(B)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
											.
							(2)Conforming
			 amendments
								(A)Section
			 23(b)(4)(B) is amended by inserting and section 25D after
			 this section.
								(B)Section
			 24(b)(3)(B) is amended by striking and 25B and inserting
			 , 25B, and 25D.
								(C)Section 25B(g)(2)
			 is amended by striking section 23 and inserting sections
			 23 and 25D.
								(D)Section 26(a)(1)
			 is amended by striking and 25B and inserting 25B, and
			 25D.
								(f)Effective
			 date
							(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2007.
							(2)Application of
			 EGTRRA sunsetThe amendments made by subparagraphs (A) and (B) of
			 subsection (e)(2) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
							705.Special rule to
			 implement FERC and State electric restructuring policy
						(a)Extension for
			 qualified electric utilities
							(1)In
			 generalParagraph (3) of section 451(i) is amended by inserting
			 (before January 1, 2010, in the case of a qualified electric
			 utility) after January 1, 2008.
							(2)Qualified
			 electric utilitySubsection (i) of section 451 is amended by
			 redesignating paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively, and by inserting after paragraph (5) the following new
			 paragraph:
								
									(6)Qualified
				electric utilityFor purposes of this subsection, the term
				qualified electric utility means a person that, as of the date
				of the qualifying electric transmission transaction, is vertically integrated,
				in that it is both—
										(A)a transmitting
				utility (as defined in section 3(23) of the Federal Power Act (16 U.S.C.
				796(23))) with respect to the transmission facilities to which the election
				under this subsection applies, and
										(B)an electric utility
				(as defined in section 3(22) of the Federal Power Act (16 U.S.C.
				796(22))).
										.
							(b)Extension of
			 period for transfer of operational control authorized by
			 FERCClause (ii) of section 451(i)(4)(B) is amended by striking
			 December 31, 2007 and inserting the date which is 4 years
			 after the close of the taxable year in which the transaction
			 occurs.
						(c)Property located
			 outside the united states not treated as exempt utility
			 propertyParagraph (5) of section 451(i) is amended by adding at
			 the end the following new subparagraph:
							
								(C)Exception for
				property located outside the united statesThe term exempt
				utility property shall not include any property which is located
				outside the United
				States.
								.
						(d)Effective
			 Dates
							(1)ExtensionThe
			 amendments made by subsection (a) shall apply to transactions after December
			 31, 2007.
							(2)Transfers of
			 operational controlThe amendment made by subsection (b) shall
			 take effect as if included in section 909 of the American Jobs Creation Act of
			 2004.
							(3)Exception for
			 property located outside the united statesThe amendment made by
			 subsection (c) shall apply to transactions after the date of the enactment of
			 this Act.
							706.New clean renewable
			 energy bonds
						(a)In
			 generalSubpart I of part IV of subchapter A of chapter 1 is
			 amended by adding at the end the following new section:
							
								54C.New clean renewable
				energy bonds
									(a)New clean
				renewable energy bondFor purposes of this subpart, the term
				new clean renewable energy bond means any bond issued as part of
				an issue if—
										(1)100 percent of the
				available project proceeds of such issue are to be used for capital
				expenditures incurred by public power providers or cooperative electric
				companies for one or more qualified renewable energy facilities,
										(2)the bond is issued
				by a qualified issuer, and
										(3)the issuer
				designates such bond for purposes of this section.
										(b)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any new clean renewable energy bond shall be 70 percent of the
				amount so determined without regard to this subsection.
									(c)Limitation on
				amount of bonds designated
										(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any issuer shall not exceed the limitation
				amount allocated under this subsection to such issuer.
										(2)National
				limitation on amount of bonds designatedThere is a national new
				clean renewable energy bond limitation of $2,000,000,000 which shall be
				allocated by the Secretary as provided in paragraph (3), except that—
											(A)not more than
				331/3 percent thereof may be allocated to qualified
				projects of public power providers,
											(B)not more than
				331/3 percent thereof may be allocated to qualified
				projects of governmental bodies, and
											(C)not more than
				331/3 percent thereof may be allocated to qualified
				projects of cooperative electric companies.
											(3)Method of
				allocation
											(A)Allocation among
				public power providersAfter the Secretary determines the
				qualified projects of public power providers which are appropriate for
				receiving an allocation of the national new clean renewable energy bond
				limitation, the Secretary shall, to the maximum extent practicable, make
				allocations among such projects in such manner that the amount allocated to
				each such project bears the same ratio to the cost of such project as the
				limitation under paragraph (2)(A) bears to the cost of all such
				projects.
											(B)Allocation among
				governmental bodies and cooperative electric companiesThe
				Secretary shall make allocations of the amount of the national new clean
				renewable energy bond limitation described in paragraphs (2)(B) and (2)(C)
				among qualified projects of governmental bodies and cooperative electric
				companies, respectively, in such manner as the Secretary determines
				appropriate.
											(d)DefinitionsFor
				purposes of this section—
										(1)Qualified
				renewable energy facilityThe term qualified renewable
				energy facility means a qualified facility (as determined under section
				45(d) without regard to paragraphs (8) and (10) thereof and to any placed in
				service date) owned by a public power provider, a governmental body, or a
				cooperative electric company.
										(2)Public power
				providerThe term
				public power provider means a State utility with a service
				obligation, as such terms are defined in section 217 of the Federal Power Act
				(as in effect on the date of the enactment of this paragraph).
										(3)Governmental
				bodyThe term governmental body means any State or
				Indian tribal government, or any political subdivision thereof.
										(4)Cooperative
				electric companyThe term
				cooperative electric company means a mutual or cooperative
				electric company described in section 501(c)(12) or section
				1381(a)(2)(C).
										(5)Clean renewable
				energy bond lenderThe term
				clean renewable energy bond lender means a lender which is a
				cooperative which is owned by, or has outstanding loans to, 100 or more
				cooperative electric companies and is in existence on February 1, 2002, and
				shall include any affiliated entity which is controlled by such lender.
										(6)Qualified
				issuerThe term
				qualified issuer means a public power provider, a cooperative
				electric company, a governmental body, a clean renewable energy bond lender, or
				a not-for-profit electric utility which has received a loan or loan guarantee
				under the Rural Electrification
				Act.
										.
						(b)Conforming
			 Amendments
							(1)Paragraph (1) of
			 section 54A(d) is amended to read as follows:
								
									(1)Qualified tax
				credit bondThe term qualified tax credit bond
				means—
										(A)a qualified
				forestry conservation bond, or
										(B)a new clean
				renewable energy bond,
										which is
				part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and
				(6)..
							(2)Subparagraph (C)
			 of section 54A(d)(2) is amended to read as follows:
								
									(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
										(i)in
				the case of a qualified forestry conservation bond, a purpose specified in
				section 54B(e), and
										(ii)in the case of a
				new clean renewable energy bond, a purpose specified in section
				54C(a)(1).
										.
							(3)The table of
			 sections for subpart I of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
								
									54C.Qualified clean renewable energy
				bonds.
									.
							(c)ReportingSubsection
			 (d) of section 6049 is amended by adding at the end the following new
			 paragraph:
							
								(9)Reporting of
				credit on qualified tax credit bonds
									(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54A and such amounts shall be treated as paid on the credit allowance date (as
				defined in section 54A(e)(1)).
									(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A) of this paragraph,
				subsection (b)(4) of this section shall be applied without regard to
				subparagraphs (A), (H), (I), (J), (K), and (L)(i).
									(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
									.
						(d)Application of
			 certain labor standards on projects financed under tax credit
			 bondsSubchapter IV of chapter 31 of title 40, United States
			 Code, shall apply to projects financed with the proceeds of any tax credit bond
			 (as defined in section 54A of the Internal Revenue Code of 1986).
						(e)Effective
			 DateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
						2Carbon
			 mitigation provisions
					711.Expansion and
			 modification of advanced coal project investment credit
						(a)Modification of
			 credit amountSection 48A(a) is amended by striking
			 and at the end of paragraph (1), by striking the period at the
			 end of paragraph (2) and inserting , and, and by adding at the
			 end the following new paragraph:
							
								(3)30 percent of the
				qualified investment for such taxable year in the case of projects described in
				clause (iii) of subsection
				(d)(3)(B).
								.
						(b)Expansion of
			 aggregate creditsSection 48A(d)(3)(A) is amended by striking
			 $1,300,000,000 and inserting
			 $2,550,000,000.
						(c)Authorization of
			 Additional Projects
							(1)In
			 generalSubparagraph (B) of section 48A(d)(3) is amended to read
			 as follows:
								
									(B)Particular
				projectsOf the dollar amount in subparagraph (A), the Secretary
				is authorized to certify—
										(i)$800,000,000 for
				integrated gasification combined cycle projects the application for which is
				submitted during the period described in paragraph (2)(A)(i),
										(ii)$500,000,000 for
				projects which use other advanced coal-based generation technologies the
				application for which is submitted during the period described in paragraph
				(2)(A)(i), and
										(iii)$1,250,000,000
				for advanced coal-based generation technology projects the application for
				which is submitted during the period described in paragraph
				(2)(A)(ii).
										.
							(2)Application
			 period for additional projectsSubparagraph (A) of section
			 48A(d)(2) is amended to read as follows:
								
									(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application meeting the requirements of subparagraph (B). An
				applicant may only submit an application—
										(i)for an allocation
				from the dollar amount specified in clause (i) or (ii) of paragraph (3)(B)
				during the 3-year period beginning on the date the Secretary establishes the
				program under paragraph (1), and
										(ii)for an allocation
				from the dollar amount specified in paragraph (3)(B)(iii) during the 3-year
				period beginning at the earlier of the termination of the period described in
				clause (i) or the date prescribed by the
				Secretary.
										.
							(3)Capture and
			 sequestration of carbon dioxide emissions requirement
								(A)In
			 generalSection 48A(e)(1) is amended by striking
			 and at the end of subparagraph (E), by striking the period at
			 the end of subparagraph (F) and inserting ; and, and by adding
			 at the end the following new subparagraph:
									
										(G)in the case of any
				project the application for which is submitted during the period described in
				subsection (d)(2)(A)(ii), the project includes equipment which separates and
				sequesters at least 65 percent (70 percent in the case of an application for
				reallocated credits under subsection (d)(4)) of such project's total carbon
				dioxide
				emissions.
										.
								(B)Highest priority
			 for projects which sequester carbon dioxide emissionsSection
			 48A(e)(3) is amended by striking and at the end of subparagraph
			 (A)(iii), by striking the period at the end of subparagraph (B)(iii) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
									
										(C)give highest
				priority to projects with the greatest separation and sequestration percentage
				of total carbon dioxide
				emissions.
										.
								(C)Recapture of
			 credit for failure to sequesterSection 48A is amended by adding
			 at the end the following new subsection:
									
										(h)Recapture of
				credit for failure To sequesterThe Secretary shall provide for
				recapturing the benefit of any credit allowable under subsection (a) with
				respect to any project which fails to attain or maintain the separation and
				sequestration requirements of subsection
				(e)(1)(G).
										.
								(4)Additional
			 priority for research partnershipsSection 48A(e)(3)(B), as
			 amended by paragraph (3)(B), is amended—
								(A)by striking
			 and at the end of clause (ii),
								(B)by redesignating
			 clause (iii) as clause (iv), and
								(C)by inserting after
			 clause (ii) the following new clause:
									
										(iii)applicant
				participants who have a research partnership with an eligible educational
				institution (as defined in section 529(e)(5)),
				and
										.
								(5)Clerical
			 amendmentSection 48A(e)(3) is amended by striking
			 integrated gasification
			 combined cycle in the heading and inserting
			 certain.
							(d)Competitive certification awards
			 modification authoritySection 48A, as amended by subsection
			 (c)(3), is amended by adding at the end the following new subsection:
							
								(i)Competitive
				certification awards modification authorityIn implementing this
				section or section 48B, the Secretary is directed to modify the terms of any
				competitive certification award and any associated closing agreement where such
				modification—
									(1)is consistent with
				the objectives of such section,
									(2)is requested by
				the recipient of the competitive certification award, and
									(3)involves moving
				the project site to improve the potential to capture and sequester carbon
				dioxide emissions, reduce costs of transporting feedstock, and serve a broader
				customer base,
									unless
				the Secretary determines that the dollar amount of tax credits available to the
				taxpayer under such section would increase as a result of the modification or
				such modification would result in such project not being originally certified.
				In considering any such modification, the Secretary shall consult with other
				relevant Federal agencies, including the Department of
				Energy..
						(e)Disclosure of
			 allocationsSection 48A(d) is amended by adding at the end the
			 following new paragraph:
							
								(5)Disclosure of
				allocationsThe Secretary
				shall, upon making a certification under this subsection or section 48B(d),
				publicly disclose the identity of the applicant and the amount of the credit
				certified with respect to such
				applicant.
								.
						(f)Effective
			 dates
							(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to credits the application for
			 which is submitted during the period described in section 48A(d)(2)(A)(ii) of
			 the Internal Revenue Code of 1986 and which are allocated or reallocated after
			 the date of the enactment of this Act.
							(2)Competitive certification awards
			 modification authorityThe
			 amendment made by subsection (d) shall take effect on the date of the enactment
			 of this Act and is applicable to all competitive certification awards entered
			 into under section 48A or 48B of the Internal Revenue Code of 1986, whether
			 such awards were issued before, on, or after such date of enactment.
							(3)Disclosure of
			 allocationsThe amendment made by subsection (e) shall apply to
			 certifications made after the date of the enactment of this Act.
							(4)Clerical
			 amendmentThe amendment made by subsection (c)(5) shall take
			 effect as if included in the amendment made by section 1307(b) of the Energy
			 Tax Incentives Act of 2005.
							712.Expansion and
			 modification of coal gasification investment credit
						(a)Modification of
			 credit amountSection 48B(a)
			 is amended by inserting (30 percent in the case of credits allocated
			 under subsection (d)(1)(B)) after 20 percent.
						(b)Expansion of
			 aggregate creditsSection 48B(d)(1) is amended by striking
			 shall not exceed $350,000,000 and all that follows and
			 inserting
							
								shall not
			 exceed—(A)$350,000,000, plus
								(B)$250,000,000 for
				qualifying gasification projects that include equipment which separates and
				sequesters at least 75 percent of such project’s total carbon dioxide
				emissions.
								.
						(c)Recapture of
			 credit for failure To sequesterSection 48B is amended by adding
			 at the end the following new subsection:
							
								(f)Recapture of
				credit for failure To sequesterThe Secretary shall provide for recapturing
				the benefit of any credit allowable under subsection (a) with respect to any
				project which fails to attain or maintain the separation and sequestration
				requirements for such project under subsection
				(d)(1).
								.
						(d)Selection
			 prioritiesSection 48B(d) is amended by adding at the end the
			 following new paragraph:
							
								(4)Selection
				prioritiesIn determining
				which qualifying gasification projects to certify under this section, the
				Secretary shall—
									(A)give highest
				priority to projects with the greatest separation and sequestration percentage
				of total carbon dioxide emissions, and
									(B)give high priority
				to applicant participants who have a research partnership with an eligible
				educational institution (as defined in section
				529(e)(5)).
									.
						(e)Effective
			 dateThe amendments made by
			 this section shall apply to credits described in section 48B(d)(1)(B) of the
			 Internal Revenue Code of 1986 which are allocated or reallocated after the date
			 of the enactment of this Act.
						713.Temporary increase
			 in coal excise taxParagraph
			 (2) of section 4121(e) is amended—
						(1)by striking
			 January 1, 2014 in subparagraph (A) and inserting
			 December 31, 2018, and
						(2)by
			 striking January 1 after 1981 in subparagraph (B) and inserting
			 December 31 after 2007.
						714.Special rules
			 for refund of the coal excise tax to certain coal producers and
			 exporters
						(a)Refund
							(1)Coal
			 producers
								(A)In
			 generalNotwithstanding subsections (a)(1) and (c) of section
			 6416 and section 6511 of the Internal Revenue Code of 1986, if—
									(i)a
			 coal producer establishes that such coal producer, or a party related to such
			 coal producer, exported coal produced by such coal producer to a foreign
			 country or shipped coal produced by such coal producer to a possession of the
			 United States, or caused such coal to be exported or shipped, the export or
			 shipment of which was other than through an exporter who meets the requirements
			 of paragraph (2),
									(ii)such coal
			 producer filed an excise tax return on or after October 1, 1990, and on or
			 before the date of the enactment of this Act, and
									(iii)such coal
			 producer files a claim for refund with the Secretary not later than the close
			 of the 30-day period beginning on the date of the enactment of this Act,
									then the
			 Secretary shall pay to such coal producer an amount equal to the tax paid under
			 section 4121 of such Code on such coal exported or shipped by the coal producer
			 or a party related to such coal producer, or caused by the coal producer or a
			 party related to such coal producer to be exported or shipped.(B)Special rules
			 for certain taxpayersFor purposes of this section—
									(i)In
			 generalIf a coal producer or a party related to a coal producer
			 has received a judgment described in clause (iii), such coal producer shall be
			 deemed to have established the export of coal to a foreign country or shipment
			 of coal to a possession of the United States under subparagraph (A)(i).
									(ii)Amount of
			 paymentIf a taxpayer described in clause (i) is entitled to a
			 payment under subparagraph (A), the amount of such payment shall be reduced by
			 any amount paid pursuant to the judgment described in clause (iii).
									(iii)Judgment
			 describedA judgment is described in this subparagraph if such
			 judgment—
										(I)is
			 made by a court of competent jurisdiction within the United States,
										(II)relates to the
			 constitutionality of any tax paid on exported coal under section 4121 of the
			 Internal Revenue Code of 1986, and
										(III)is in favor of
			 the coal producer or the party related to the coal producer.
										(2)ExportersNotwithstanding
			 subsections (a)(1) and (c) of section 6416 and section 6511 of the Internal
			 Revenue Code of 1986, and a judgment described in paragraph (1)(B)(iii) of this
			 subsection, if—
								(A)an exporter
			 establishes that such exporter exported coal to a foreign country or shipped
			 coal to a possession of the United States, or caused such coal to be so
			 exported or shipped,
								(B)such exporter filed
			 a tax return on or after October 1, 1990, and on or before the date of the
			 enactment of this Act, and
								(C)such exporter
			 files a claim for refund with the Secretary not later than the close of the
			 30-day period beginning on the date of the enactment of this Act,
								then the
			 Secretary shall pay to such exporter an amount equal to $0.825 per ton of such
			 coal exported by the exporter or caused to be exported or shipped, or caused to
			 be exported or shipped, by the exporter.(b)LimitationsSubsection
			 (a) shall not apply with respect to exported coal if a settlement with the
			 Federal Government has been made with and accepted by, the coal producer, a
			 party related to such coal producer, or the exporter, of such coal, as of the
			 date that the claim is filed under this section with respect to such exported
			 coal. For purposes of this subsection, the term settlement with the
			 Federal Government shall not include any settlement or stipulation
			 entered into as of the date of the enactment of this Act, the terms of which
			 contemplate a judgment concerning which any party has reserved the right to
			 file an appeal, or has filed an appeal.
						(c)Subsequent
			 refund prohibitedNo refund shall be made under this section to
			 the extent that a credit or refund of such tax on such exported or shipped coal
			 has been paid to any person.
						(d)DefinitionsFor
			 purposes of this section—
							(1)Coal
			 producerThe term coal producer means the person in
			 whom is vested ownership of the coal immediately after the coal is severed from
			 the ground, without regard to the existence of any contractual arrangement for
			 the sale or other disposition of the coal or the payment of any royalties
			 between the producer and third parties. The term includes any person who
			 extracts coal from coal waste refuse piles or from the silt waste product which
			 results from the wet washing (or similar processing) of coal.
							(2)ExporterThe
			 term exporter means a person, other than a coal producer, who does
			 not have a contract, fee arrangement, or any other agreement with a producer or
			 seller of such coal to export or ship such coal to a third party on behalf of
			 the producer or seller of such coal and—
								(A)is indicated in
			 the shipper’s export declaration or other documentation as the exporter of
			 record, or
								(B)actually exported
			 such coal to a foreign country or shipped such coal to a possession of the
			 United States, or caused such coal to be so exported or shipped.
								(3)Related
			 partyThe term a party related to such coal producer
			 means a person who—
								(A)is related to such
			 coal producer through any degree of common management, stock ownership, or
			 voting control,
								(B)is related (within
			 the meaning of section 144(a)(3) of the Internal Revenue Code of 1986) to such
			 coal producer, or
								(C)has a contract, fee
			 arrangement, or any other agreement with such coal producer to sell such coal
			 to a third party on behalf of such coal producer.
								(4)SecretaryThe
			 term Secretary means the Secretary of Treasury or the Secretary's
			 designee.
							(e)Timing of
			 refundWith respect to any claim for refund filed pursuant to
			 this section, the Secretary shall determine whether the requirements of this
			 section are met not later than 180 days after such claim is filed. If the
			 Secretary determines that the requirements of this section are met, the claim
			 for refund shall be paid not later than 180 days after the Secretary makes such
			 determination.
						(f)InterestAny
			 refund paid pursuant to this section shall be paid by the Secretary with
			 interest from the date of overpayment determined by using the overpayment rate
			 and method under section 6621 of the Internal Revenue Code of 1986.
						(g)Denial of double
			 benefitThe payment under subsection (a) with respect to any coal
			 shall not exceed—
							(1)in the case of a
			 payment to a coal producer, the amount of tax paid under section 4121 of the
			 Internal Revenue Code of 1986 with respect to such coal by such coal producer
			 or a party related to such coal producer, and
							(2)in the case of a
			 payment to an exporter, an amount equal to $0.825 per ton with respect to such
			 coal exported by the exporter or caused to be exported by the exporter.
							(h)Application of sectionThis section applies only to claims on coal
			 exported or shipped on or after October 1, 1990, through the date of the
			 enactment of this Act.
						(i)Standing not
			 conferred
							(1)ExportersWith
			 respect to exporters, this section shall not confer standing upon an exporter
			 to commence, or intervene in, any judicial or administrative proceeding
			 concerning a claim for refund by a coal producer of any Federal or State tax,
			 fee, or royalty paid by the coal producer.
							(2)Coal
			 producersWith respect to coal producers, this section shall not
			 confer standing upon a coal producer to commence, or intervene in, any judicial
			 or administrative proceeding concerning a claim for refund by an exporter of
			 any Federal or State tax, fee, or royalty paid by the producer and alleged to
			 have been passed on to an exporter.
							715.Carbon audit of the
			 tax code
						(a)StudyThe Secretary of the Treasury shall enter
			 into an agreement with the National Academy of Sciences to undertake a
			 comprehensive review of the Internal Revenue Code of 1986 to identify the types
			 of and specific tax provisions that have the largest effects on carbon and
			 other greenhouse gas emissions and to estimate the magnitude of those
			 effects.
						(b)ReportNot later than 2 years after the date of
			 enactment of this Act, the National Academy of Sciences shall submit to
			 Congress a report containing the results of study authorized under this
			 section.
						(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,500,000 for the period of fiscal years 2008 and
			 2009.
						BTransportation and
			 domestic fuel security provisions
				721.Inclusion of
			 cellulosic biofuel in bonus depreciation for biomass ethanol plant
			 property
					(a)In
			 generalParagraph (3) of
			 section 168(l) is amended to read as follows:
						
							(3)Cellulosic
				biofuelThe term
				cellulosic biofuel means any liquid fuel which is produced from
				any lignocellulosic or hemicellulosic matter that is available on a renewable
				or recurring
				basis.
							.
					(b)Conforming
			 amendmentsSubsection (l) of
			 section 168 is amended—
						(1)by striking cellulosic biomass
			 ethanol each place it appears and inserting cellulosic
			 biofuel,
						(2)by striking
			 cellulosic biomass
			 ethanol in the heading of such subsection and
			 inserting cellulosic
			 biofuel, and
						(3)by striking cellulosic biomass
			 ethanol in the heading of paragraph (2) thereof and
			 inserting cellulosic
			 biofuel.
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					722.Credits for
			 biodiesel and renewable diesel
					(a)In
			 generalSections 40A(g),
			 6426(c)(6), and 6427(e)(5)(B) are each amended by striking December 31,
			 2008 and inserting December 31, 2009.
					(b)Increase in rate
			 of credit
						(1)Income tax
			 creditParagraphs (1)(A) and (2)(A) of section 40A(b) are each
			 amended by striking 50 cents and inserting
			 $1.00.
						(2)Excise tax
			 creditParagraph (2) of section 6426(c) is amended to read as
			 follows:
							
								(2)Applicable
				amountFor purposes of this
				subsection, the applicable amount is
				$1.00.
								.
						(3)Conforming
			 amendments
							(A)Subsection (b) of section 40A is amended by
			 striking paragraph (3) and by redesignating paragraphs (4) and (5) as
			 paragraphs (3) and (4), respectively.
							(B)Paragraph (2) of
			 section 40A(f) is amended to read as follows:
								
									(2)ExceptionSubsection (b)(4) shall not apply with
				respect to renewable
				diesel.
									.
							(C)Paragraphs (2) and
			 (3) of section 40A(e) are each amended by striking subsection
			 (b)(5)(C) and inserting subsection (b)(4)(C).
							(D)Clause (ii) of
			 section 40A(d)(3)(C) is amended by striking subsection (b)(5)(B)
			 and inserting subsection (b)(4)(B).
							(c)Uniform
			 treatment of diesel produced from biomassParagraph (3) of
			 section 40A(f) is amended—
						(1)by striking
			 diesel fuel and inserting liquid fuel,
						(2)by striking
			 using a thermal depolymerization process, and
						(3)by striking
			 or D396 in subparagraph (B) and inserting , D396, or
			 other equivalent standard approved by the Secretary.
						(d)Coproduction of
			 renewable diesel with petroleum feedstock
						(1)In
			 generalParagraph (3) of section 40A(f) (defining renewable
			 diesel) is amended by adding at the end the following flush sentence:
							
								Such term
				does not include any fuel derived from coprocessing biomass with a feedstock
				which is not biomass. For purposes of this paragraph, the term
				biomass has the meaning given such term by section
				45K(c)(3)..
						(2)Conforming
			 amendmentParagraph (3) of section 40A(f) is amended by striking
			 (as defined in section 45K(c)(3)).
						(e)Eligibility of
			 certain aviation fuelParagraph (3) of section 40A(f) (defining
			 renewable diesel) is amended by adding at the end the following: The
			 term renewable diesel also means fuel derived from biomass which
			 meets the requirements of a Department of Defense specification for military
			 jet fuel or an American Society of Testing and Materials specification for
			 aviation turbine fuel.
					(f)Effective
			 date
						(1)In
			 generalExcept as otherwise
			 provided in this subsection, the amendments made by this section shall apply to
			 fuel produced, and sold or used, after December 31, 2008.
						(2)Coproduction of
			 renewable diesel with petroleum feedstockThe amendments made by
			 subsection (c) shall apply to fuel produced, and sold or used, after February
			 13, 2008.
						723.Clarification that
			 credits for fuel are designed to provide an incentive for United States
			 production
					(a)Alcohol fuels
			 creditSubsection (d) of section 40 is amended by adding at the
			 end the following new paragraph:
						
							(6)Limitation to
				alcohol with connection to the United StatesNo credit shall be determined under this
				section with respect to any alcohol which is produced outside the United States
				for use as a fuel outside the United States. For purposes of this paragraph,
				the term United States includes any possession of the United
				States.
							.
					(b)Biodiesel fuels
			 creditSubsection (d) of section 40A is amended by adding at the
			 end the following new paragraph:
						
							(5)Limitation to
				biodiesel with connection to the United StatesNo credit shall be determined under this
				section with respect to any biodiesel which is produced outside the United
				States for use as a fuel outside the United States. For purposes of this
				paragraph, the term United States includes any possession of the
				United
				States.
							.
					(c)Excise tax
			 credit
						(1)In
			 generalSection 6426 is amended by adding at the end the
			 following new subsection:
							
								(i)Limitation to
				fuels with connection to the United States
									(1)AlcoholNo credit shall be determined under this
				section with respect to any alcohol which is produced outside the United States
				for use as a fuel outside the United States.
									(2)Biodiesel and
				alternative fuelsNo credit
				shall be determined under this section with respect to any biodiesel or
				alternative fuel which is produced outside the United States for use as a fuel
				outside the United States.
									For
				purposes of this subsection, the term United States includes any
				possession of the United
				States..
						(2)Conforming
			 amendmentSubsection (e) of section 6427 is amended by
			 redesignating paragraph (5) as paragraph (6) and by inserting after paragraph
			 (4) the following new paragraph:
							
								(5)Limitation to
				fuels with connection to the United StatesNo amount shall be
				payable under paragraph (1) or (2) with respect to any mixture or alternative
				fuel if credit is not allowed with respect to such mixture or alternative fuel
				by reason of section
				6426(i).
								.
						(d)Effective
			 dateThe amendments made by
			 this section shall apply to claims for credit or payment made on or after May
			 15, 2008.
					724.Credit for new
			 qualified plug-in electric drive motor vehicles
					(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 is
			 amended by adding at the end the following new section:
						
							30D.New qualified
				plug-in electric drive motor vehicles
								(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the sum of the credit
				amounts determined under subsection (b) with respect to each new qualified
				plug-in electric drive motor vehicle placed in service by the taxpayer during
				the taxable year.
								(b)Per vehicle
				dollar limitation
									(1)In
				generalThe amount determined
				under this subsection with respect to any new qualified plug-in electric drive
				motor vehicle is the sum of the amounts determined under paragraphs (2) and (3)
				with respect to such vehicle.
									(2)Base
				amountThe amount determined under this paragraph is
				$3,000.
									(3)Battery
				capacityIn the case of a
				vehicle which draws propulsion energy from a battery with not less than 5
				kilowatt hours of capacity, the amount determined under this paragraph is $200,
				plus $200 for each kilowatt hour of capacity in excess of 5 kilowatt hours. The
				amount determined under this paragraph shall not exceed $2,000.
									(c)Application with
				other credits
									(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
									(2)Personal
				credit
										(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
										(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
											(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
											(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23 and
				25D) and section 27 for the taxable year.
											(d)New qualified
				plug-In electric drive motor vehicleFor purposes of this
				section—
									(1)In
				generalThe term new
				qualified plug-in electric drive motor vehicle means a motor vehicle (as
				defined in section 30(c)(2))—
										(A)the original use
				of which commences with the taxpayer,
										(B)which is acquired
				for use or lease by the taxpayer and not for resale,
										(C)which is made by a
				manufacturer,
										(D)which has a gross vehicle weight rating of
				less than 14,000 pounds,
										(E)which has received a certificate of
				conformity under the Clean Air Act and meets or exceeds the Bin 5 Tier II
				emission standard established in regulations prescribed by the Administrator of
				the Environmental Protection Agency under section 202(i) of the Clean Air Act
				for that make and model year vehicle, and
										(F)which is propelled
				to a significant extent by an electric motor which draws electricity from a
				battery which—
											(i)has
				a capacity of not less than 4 kilowatt hours, and
											(ii)is capable of
				being recharged from an external source of electricity.
											(2)ExceptionThe term new qualified plug-in
				electric drive motor vehicle shall not include any vehicle which is not
				a passenger automobile or light truck if such vehicle has a gross vehicle
				weight rating of less than 8,500 pounds.
									(3)Other
				termsThe terms
				passenger automobile, light truck, and
				manufacturer have the meanings given such terms in regulations
				prescribed by the Administrator of the Environmental Protection Agency for
				purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521
				et seq.).
									(4)Battery
				capacityThe term
				capacity means, with respect to any battery, the quantity of
				electricity which the battery is capable of storing, expressed in kilowatt
				hours, as measured from a 100 percent state of charge to a 0 percent state of
				charge.
									(e)Limitation on
				number of new qualified plug-In electric drive motor vehicles eligible for
				credit
									(1)In
				generalIn the case of a new qualified plug-in electric drive
				motor vehicle sold during the phaseout period, only the applicable percentage
				of the credit otherwise allowable under subsection (a) shall be allowed.
									(2)Phaseout
				periodFor purposes of this
				subsection, the phaseout period is the period beginning with the second
				calendar quarter following the calendar quarter which includes the first date
				on which the number of new qualified plug-in electric drive motor vehicles
				manufactured by the manufacturer of the vehicle referred to in paragraph (1)
				sold for use in the United States after the date of the enactment of this
				section, is at least 60,000.
									(3)Applicable
				percentageFor purposes of
				paragraph (1), the applicable percentage is—
										(A)50 percent for the
				first 2 calendar quarters of the phaseout period,
										(B)25 percent for the
				3d and 4th calendar quarters of the phaseout period, and
										(C)0 percent for each
				calendar quarter thereafter.
										(4)Controlled
				groupsRules similar to the rules of section 30B(f)(4) shall
				apply for purposes of this subsection.
									(f)Special
				rules
									(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such credit
				(determined without regard to subsection (c)).
									(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
									(3)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
									(4)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
									(5)Property used by
				tax-exempt entity; interaction with air quality and motor vehicle safety
				standardsRules similar to the rules of paragraphs (6) and (10)
				of section 30B(h) shall apply for purposes of this
				section.
									.
					(b)Coordination
			 with alternative motor vehicle creditSection 30B(d)(3) is
			 amended by adding at the end the following new subparagraph:
						
							(D)Exclusion of
				plug-in vehiclesAny vehicle with respect to which a credit is
				allowable under section 30D (determined without regard to subsection (c)
				thereof) shall not be taken into account under this
				section.
							.
					(c)Credit made part
			 of general business creditSection 38(b) is amended—
						(1)by striking
			 and each place it appears at the end of any paragraph,
						(2)by striking
			 plus each place it appears at the end of any paragraph,
						(3)by striking the
			 period at the end of paragraph (31) and inserting ‘‘, plus’’, and
						(4)by adding at the
			 end the following new paragraph:
							
								(32)the portion of the new qualified plug-in
				electric drive motor vehicle credit to which section 30D(c)(1)
				applies.
								.
						(d)Conforming
			 amendments
						(1)(A)Section 24(b)(3)(B), as
			 amended by section 704, is amended by striking and 25D and
			 inserting 25D, and 30D.
							(B)Section 25(e)(1)(C)(ii) is amended by
			 inserting 30D, after 25D,.
							(C)Section 25B(g)(2), as amended by
			 section 704, is amended by striking and 25D and inserting
			 , 25D, and 30D.
							(D)Section 26(a)(1), as amended by
			 section 704, is amended by striking and 25D and inserting
			 25D, and 30D.
							(E)Section 1400C(d)(2) is amended by
			 striking and 25D and inserting 25D, and
			 30D.
							(2)Section 1016(a) is
			 amended by striking and at the end of paragraph (35), by
			 striking the period at the end of paragraph (36) and inserting ,
			 and, and by adding at the end the following new paragraph:
							
								(37)to the extent
				provided in section
				30D(f)(1).
								.
						(3)Section 6501(m) is
			 amended by inserting 30D(f)(4), after
			 30C(e)(5),.
						(4)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
							
								
									Sec. 30D. New qualified plug-in electric
				drive motor
				vehicles.
								
								.
						(e)Treatment of
			 alternative motor vehicle credit as a personal credit
						(1)In
			 generalParagraph (2) of section 30B(g) is amended to read as
			 follows:
							
								(2)Personal
				creditThe credit allowed
				under subsection (a) for any taxable year (after application of paragraph (1))
				shall be treated as a credit allowable under subpart A for such taxable
				year.
								.
						(2)Conforming
			 amendments
							(A)Subparagraph (A) of section 30C(d)(2) is
			 amended by striking sections 27, 30, and 30B and inserting
			 sections 27 and 30.
							(B)Paragraph (3) of
			 section 55(c) is amended by striking 30B(g)(2),.
							(f)Effective
			 date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2008.
						(2)Treatment of
			 alternative motor vehicle credit as personal creditThe
			 amendments made by subsection (e) shall apply to taxable years beginning after
			 December 31, 2007.
						(g)Application of
			 EGTRRA sunsetThe amendment made by subsection (d)(1)(A) shall be
			 subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 in the same manner as the provision of such Act to which such amendment
			 relates.
					725.Exclusion from heavy
			 truck tax for idling reduction units and advanced insulation
					(a)In
			 generalSection 4053 is amended by adding at the end the
			 following new paragraphs:
						
							(9)Idling reduction
				deviceAny device or system of devices which—
								(A)is designed to provide to a vehicle those
				services (such as heat, air conditioning, or electricity) that would otherwise
				require the operation of the main drive engine while the vehicle is temporarily
				parked or remains stationary using one or more devices affixed to a tractor,
				and
								(B)is certified by
				the Secretary of Energy, in consultation with the Administrator of the
				Environmental Protection Agency and the Secretary of Transportation, to reduce
				idling of such vehicle at a motor vehicle rest stop or other location where
				such vehicles are temporarily parked or remain stationary.
								(10)Advanced
				insulationAny insulation that has an R value of not less than
				R35 per
				inch.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to sales or
			 installations after the date of the enactment of this Act.
					726.Restructuring of New
			 York Liberty Zone tax credits
					(a)In
			 generalPart I of subchapter Y of chapter 1 is amended by
			 redesignating section 1400L as section 1400K and by adding at the end the
			 following new section:
						
							1400L.New York
				Liberty Zone tax credits
								(a)In
				generalIn the case of a New York Liberty Zone governmental unit,
				there shall be allowed as a credit against any taxes imposed for any payroll
				period by section 3402 for which such governmental unit is liable under section
				3403 an amount equal to so much of the portion of the qualifying project
				expenditure amount allocated under subsection (b)(3) to such governmental unit
				for the calendar year as is allocated by such governmental unit to such period
				under subsection (b)(4).
								(b)Qualifying
				project expenditure amountFor purposes of this section—
									(1)In
				generalThe term qualifying project expenditure
				amount means, with respect to any calendar year, the sum of—
										(A)the total
				expenditures paid or incurred during such calendar year by all New York Liberty
				Zone governmental units and the Port Authority of New York and New Jersey for
				any portion of qualifying projects located wholly within the City of New York,
				New York, and
										(B)any such
				expenditures—
											(i)paid or incurred
				in any preceding calendar year which begins after the date of enactment of this
				section, and
											(ii)not previously
				allocated under paragraph (3).
											(2)Qualifying
				projectThe term qualifying project means any
				transportation infrastructure project, including highways, mass transit
				systems, railroads, airports, ports, and waterways, in or connecting with the
				New York Liberty Zone (as defined in section 1400K(h)), which is designated as
				a qualifying project under this section jointly by the Governor of the State of
				New York and the Mayor of the City of New York, New York.
									(3)General
				allocation
										(A)In
				generalThe Governor of the State of New York and the Mayor of
				the City of New York, New York, shall jointly allocate to each New York Liberty
				Zone governmental unit the portion of the qualifying project expenditure amount
				which may be taken into account by such governmental unit under subsection (a)
				for any calendar year in the credit period.
										(B)Aggregate
				limitThe aggregate amount which may be allocated under
				subparagraph (A) for all calendar years in the credit period shall not exceed
				$2,000,000,000.
										(C)Annual
				limitThe aggregate amount which may be allocated under
				subparagraph (A) for any calendar year in the credit period shall not exceed
				the sum of—
											(i)$115,000,000
				($425,000,000 in the case of the last 2 years in the credit period),
				plus
											(ii)the aggregate
				amount authorized to be allocated under this paragraph for all preceding
				calendar years in the credit period which was not so allocated.
											(D)Unallocated
				amounts at end of credit periodIf, as of the close of the credit
				period, the amount under subparagraph (B) exceeds the aggregate amount
				allocated under subparagraph (A) for all calendar years in the credit period,
				the Governor of the State of New York and the Mayor of the City of New York,
				New York, may jointly allocate to New York Liberty Zone governmental units for
				any calendar year in the 5-year period following the credit period an amount
				equal to—
											(i)the lesser
				of—
												(I)such excess,
				or
												(II)the qualifying
				project expenditure amount for such calendar year, reduced by
												(ii)the aggregate
				amount allocated under this subparagraph for all preceding calendar
				years.
											(4)Allocation to
				payroll periodsEach New York Liberty Zone governmental unit
				which has been allocated a portion of the qualifying project expenditure amount
				under paragraph (3) for a calendar year may allocate such portion to payroll
				periods beginning in such calendar year as such governmental unit determines
				appropriate.
									(c)Carryover of
				unused allocations
									(1)In
				generalExcept as provided in paragraph (2), if the amount
				allocated under subsection (b)(3) to a New York Liberty Zone governmental unit
				for any calendar year exceeds the aggregate taxes imposed by section 3402 for
				which such governmental unit is liable under section 3403 for periods beginning
				in such year, such excess shall be carried to the succeeding calendar year and
				added to the allocation of such governmental unit for such succeeding calendar
				year.
									(2)ReallocationIf
				a New York Liberty Zone governmental unit does not use an amount allocated to
				it under subsection (b)(3) within the time prescribed by the Governor of the
				State of New York and the Mayor of the City of New York, New York, then such
				amount shall after such time be treated for purposes of subsection (b)(3) in
				the same manner as if it had never been allocated.
									(d)Definitions and
				special rulesFor purposes of this section—
									(1)Credit
				periodThe term credit period means the 12-year
				period beginning on January 1, 2009.
									(2)New York liberty
				zone governmental unitThe term New York Liberty Zone
				governmental unit means—
										(A)the State of New
				York,
										(B)the City of New
				York, New York, and
										(C)any agency or
				instrumentality of such State or City.
										(3)Treatment of
				fundsAny expenditure for a qualifying project taken into account
				for purposes of the credit under this section shall be considered State and
				local funds for the purpose of any Federal program.
									(4)Treatment of
				credit amounts for purposes of withholding taxesFor purposes of
				this title, a New York Liberty Zone governmental unit shall be treated as
				having paid to the Secretary, on the day on which wages are paid to employees,
				an amount equal to the amount of the credit allowed to such entity under
				subsection (a) with respect to such wages, but only if such governmental unit
				deducts and withholds wages for such payroll period under section 3401
				(relating to wage withholding).
									(e)ReportingThe
				Governor of the State of New York and the Mayor of the City of New York, New
				York, shall jointly submit to the Secretary an annual report—
									(1)which
				certifies—
										(A)the qualifying
				project expenditure amount for the calendar year, and
										(B)the amount
				allocated to each New York Liberty Zone governmental unit under subsection
				(b)(3) for the calendar year, and
										(2)includes such
				other information as the Secretary may require to carry out this
				section.
									(f)GuidanceThe
				Secretary may prescribe such guidance as may be necessary or appropriate to
				ensure compliance with the purposes of this
				section.
								.
					(b)Termination of
			 special allowance and expensingSubparagraph (A) of section
			 1400K(b)(2), as redesignated by subsection (a), is amended by striking the
			 parenthetical therein and inserting (in the case of nonresidential real
			 property and residential rental property, the date of the enactment of the
			 Renewable Energy and Job Creation Act of
			 2008 or, if acquired pursuant to a binding contract in effect on
			 such enactment date, December 31, 2009).
					(c)Conforming
			 amendments
						(1)Section
			 38(c)(3)(B) is amended by striking section 1400L(a) and
			 inserting section 1400K(a).
						(2)Section
			 168(k)(2)(D)(ii) is amended by striking section 1400L(c)(2) and
			 inserting section 1400K(c)(2).
						(3)The table of
			 sections for part I of subchapter Y of chapter 1 is amended by redesignating
			 the item relating to section 1400L as an item relating to section 1400K and by
			 inserting after such item the following new item:
							
								
									Sec. 1400L. New York Liberty Zone tax
				credits.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
					727.Transportation
			 fringe benefit to bicycle commuters
					(a)In
			 generalParagraph (1) of section 132(f) is amended by adding at
			 the end the following:
						
							(D)Any qualified
				bicycle commuting
				reimbursement.
							.
					(b)Limitation on
			 exclusionParagraph (2) of section 132(f) is amended by striking
			 and at the end of subparagraph (A), by striking the period at
			 the end of subparagraph (B) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(C)the applicable
				annual limitation in the case of any qualified bicycle commuting
				reimbursement.
							.
					(c)DefinitionsParagraph
			 (5) of section 132(f) is amended by adding at the end the following:
						
							(F)Definitions
				related to bicycle commuting reimbursement
								(i)Qualified
				bicycle commuting reimbursementThe term qualified bicycle commuting
				reimbursement means, with respect to any calendar year, any employer
				reimbursement during the 15-month period beginning with the first day of such
				calendar year for reasonable expenses incurred by the employee during such
				calendar year for the purchase of a bicycle and bicycle improvements, repair,
				and storage, if such bicycle is regularly used for travel between the
				employee’s residence and place of employment.
								(ii)Applicable
				annual limitationThe term applicable annual
				limitation means, with respect to any employee for any calendar year,
				the product of $20 multiplied by the number of qualified bicycle commuting
				months during such year.
								(iii)Qualified
				bicycle commuting monthThe term qualified bicycle
				commuting month means, with respect to any employee, any month during
				which such employee—
									(I)regularly uses the bicycle for a
				substantial portion of the travel between the employee’s residence and place of
				employment, and
									(II)does not receive any benefit described in
				subparagraph (A), (B), or (C) of paragraph
				(1).
									.
					(d)Constructive
			 receipt of benefitParagraph (4) of section 132(f) is amended by
			 inserting (other than a qualified bicycle commuting
			 reimbursement) after qualified transportation
			 fringe.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					728.Alternative fuel
			 vehicle refueling property credit
					(a)Increase in
			 credit amountSection 30C is amended—
						(1)by striking
			 30 percent in subsection (a) and inserting 50
			 percent, and
						(2)by
			 striking $30,000 in subsection (b)(1) and inserting
			 $50,000.
						(b)Extension of
			 creditParagraph (2) of section 30C(g) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					CEnergy
			 conservation and efficiency provisions
				731.Qualified energy
			 conservation bonds
					(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1, as added by section 706, is amended by adding at
			 the end the following new section:
						
							54D.Qualified energy
				conservation bonds
								(a)Qualified energy
				conservation bondFor purposes of this subchapter, the term
				qualified energy conservation bond means any bond issued as part
				of an issue if—
									(1)100 percent of the
				available project proceeds of such issue are to be used for one or more
				qualified conservation purposes,
									(2)the bond is issued
				by a State or local government, and
									(3)the issuer
				designates such bond for purposes of this section.
									(b)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any qualified energy conservation bond shall be 70 percent of the
				amount so determined without regard to this subsection.
								(c)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of
				bonds which may be designated under subsection (a) by any issuer shall not
				exceed the limitation amount allocated to such issuer under subsection
				(e).
								(d)National
				limitation on amount of bonds designatedThere is a national
				qualified energy conservation bond limitation of $3,000,000,000.
								(e)Allocations
									(1)In
				generalThe limitation applicable under subsection (d) shall be
				allocated by the Secretary among the States in proportion to the population of
				the States.
									(2)Allocations to
				largest local governments
										(A)In
				generalIn the case of any
				State in which there is a large local government, each such local government
				shall be allocated a portion of such State’s allocation which bears the same
				ratio to the State’s allocation (determined without regard to this
				subparagraph) as the population of such large local government bears to the
				population of such State.
										(B)Allocation of
				unused limitation to StateThe amount allocated under this
				subsection to a large local government may be reallocated by such local
				government to the State in which such local government is located.
										(C)Large local
				governmentFor purposes of this section, the term large
				local government means any municipality or county if such municipality
				or county has a population of 100,000 or more.
										(3)Allocation to
				issuers; restriction on private activity bondsAny allocation
				under this subsection to a State or large local government shall be allocated
				by such State or large local government to issuers within the State in a manner
				that results in not less than 70 percent of the allocation to such State or
				large local government being used to designate bonds which are not private
				activity bonds.
									(f)Qualified
				conservation purposeFor purposes of this section—
									(1)In
				generalThe term qualified conservation purpose
				means any of the following:
										(A)Capital expenditures incurred for purposes
				of—
											(i)reducing energy
				consumption in publicly-owned buildings by at least 20 percent,
											(ii)implementing
				green community programs,
											(iii)rural
				development involving the production of electricity from renewable energy
				resources, or
											(iv)any qualified
				facility (as determined under section 45(d) without regard to paragraphs (8)
				and (10) thereof and without regard to any placed in service date).
											(B)Expenditures with
				respect to research facilities, and research grants, to support research
				in—
											(i)development of
				cellulosic ethanol or other nonfossil fuels,
											(ii)technologies for
				the capture and sequestration of carbon dioxide produced through the use of
				fossil fuels,
											(iii)increasing the
				efficiency of existing technologies for producing nonfossil fuels,
											(iv)automobile
				battery technologies and other technologies to reduce fossil fuel consumption
				in transportation, or
											(v)technologies to
				reduce energy use in buildings.
											(C)Mass commuting
				facilities and related facilities that reduce the consumption of energy,
				including expenditures to reduce pollution from vehicles used for mass
				commuting.
										(D)Demonstration
				projects designed to promote the commercialization of—
											(i)green building
				technology,
											(ii)conversion of
				agricultural waste for use in the production of fuel or otherwise,
											(iii)advanced battery
				manufacturing technologies,
											(iv)technologies to
				reduce peak use of electricity, or
											(v)technologies for
				the capture and sequestration of carbon dioxide emitted from combusting fossil
				fuels in order to produce electricity.
											(E)Public education
				campaigns to promote energy efficiency.
										(2)Special rules
				for private activity bondsFor purposes of this section, in the
				case of any private activity bond, the term qualified conservation
				purposes shall not include any expenditure which is not a capital
				expenditure.
									(g)Population
									(1)In
				generalThe population of any State or local government shall be
				determined for purposes of this section as provided in section 146(j) for the
				calendar year which includes the date of the enactment of this section.
									(2)Special rule for
				countiesIn determining the population of any county for purposes
				of this section, any population of such county which is taken into account in
				determining the population of any municipality which is a large local
				government shall not be taken into account in determining the population of
				such county.
									(h)Application to
				Indian tribal governmentsAn Indian tribal government shall be
				treated for purposes of this section in the same manner as a large local
				government, except that—
									(1)an Indian tribal
				government shall be treated for purposes of subsection (e) as located within a
				State to the extent of so much of the population of such government as resides
				within such State, and
									(2)any bond issued by
				an Indian tribal government shall be treated as a qualified energy conservation
				bond only if issued as part of an issue the available project proceeds of which
				are used for purposes for which such Indian tribal government could issue bonds
				to which section 103(a)
				applies.
									.
					(b)Conforming
			 amendments
						(1)Paragraph (1) of
			 section 54A(d), as added by section 706, is amended to read as follows:
							
								(1)Qualified tax
				credit bondThe term qualified tax credit bond
				means—
									(A)a qualified forestry conservation
				bond,
									(B)a new clean
				renewable energy bond, or
									(C)a qualified energy
				conservation bond,
									which is
				part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and
				(6)..
						(2)Subparagraph (C)
			 of section 54A(d)(2), as added by section 706, is amended to read as
			 follows:
							
								(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
									(i)in the case of a
				qualified forestry conservation bond, a purpose specified in section
				54B(e),
									(ii)in the case of a
				new clean renewable energy bond, a purpose specified in section 54C(a)(1),
				and
									(iii)in the case of a
				qualified energy conservation bond, a purpose specified in section
				54D(a)(1).
									.
						(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
							
								
									Sec. 54D. Qualified energy conservation
				bonds.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
					732.Credit for
			 nonbusiness energy property
					(a)Extension of
			 creditSection 25C(g) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2008.
					(b)Qualified
			 biomass fuel property
						(1)In
			 generalSection 25C(d)(3) is amended—
							(A)by striking
			 and at the end of subparagraph (D),
							(B)by striking the
			 period at the end of subparagraph (E) and inserting , and,
			 and
							(C)by adding at the
			 end the following new subparagraph:
								
									(F)a stove which uses
				the burning of biomass fuel to heat a dwelling unit located in the United
				States and used as a residence by the taxpayer, or to heat water for use in
				such a dwelling unit, and which has a thermal efficiency rating of at least 75
				percent.
									.
							(2)Biomass
			 fuelSection 25C(d) is amended by adding at the end the following
			 new paragraph:
							
								(6)Biomass
				fuelThe term biomass fuel means any plant-derived
				fuel available on a renewable or recurring basis, including agricultural crops
				and trees, wood and wood waste and residues (including wood pellets), plants
				(including aquatic plants), grasses, residues, and
				fibers.
								.
						(c)Coordination
			 with credit for qualified geothermal heat Pump property expenditures
						(1)In
			 generalParagraph (3) of section 25C(d), as amended by subsection
			 (b), is amended by striking subparagraph (C) and by redesignating subparagraphs
			 (D), (E), and (F) as subparagraphs (C), (D), and (E), respectively.
						(2)Conforming
			 amendmentSubparagraph (C) of section 25C(d)(2) is amended to
			 read as follows:
							
								(C)Requirements and
				standards for air conditioners and heat pumpsThe standards and requirements prescribed
				by the Secretary under subparagraph (B) with respect to the energy efficiency
				ratio (EER) for central air conditioners and electric heat pumps—
									(i)shall require
				measurements to be based on published data which is tested by manufacturers at
				95 degrees Fahrenheit, and
									(ii)may be based on
				the certified data of the Air Conditioning and Refrigeration Institute that are
				prepared in partnership with the Consortium for Energy
				Efficiency.
									.
						(d)Effective
			 dateThe amendments made this section shall apply to expenditures
			 made after December 31, 2007.
					733.Energy efficient
			 commercial buildings deductionSubsection (h) of section 179D is amended by
			 striking December 31, 2008 and inserting December 31,
			 2013.
				734.Modifications of
			 energy efficient appliance credit for appliances produced after 2007
					(a)In
			 generalSubsection (b) of section 45M is amended to read as
			 follows:
						
							(b)Applicable
				amountFor purposes of subsection (a)—
								(1)DishwashersThe
				applicable amount is—
									(A)$45 in the case of
				a dishwasher which is manufactured in calendar year 2008 or 2009 and which uses
				no more than 324 kilowatt hours per year and 5.8 gallons per cycle, and
									(B)$75 in the case of
				a dishwasher which is manufactured in calendar year 2008, 2009, or 2010 and
				which uses no more than 307 kilowatt hours per year and 5.0 gallons per cycle
				(5.5 gallons per cycle for dishwashers designed for greater than 12 place
				settings).
									(2)Clothes
				washersThe applicable amount is—
									(A)$75 in the case of
				a residential top-loading clothes washer manufactured in calendar year 2008
				which meets or exceeds a 1.72 modified energy factor and does not exceed a 8.0
				water consumption factor,
									(B)$125 in the case
				of a residential top-loading clothes washer manufactured in calendar year 2008
				or 2009 which meets or exceeds a 1.8 modified energy factor and does not exceed
				a 7.5 water consumption factor,
									(C)$150 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.0 modified energy factor and does
				not exceed a 6.0 water consumption factor, and
									(D)$250 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.2 modified energy factor and does
				not exceed a 4.5 water consumption factor.
									(3)RefrigeratorsThe
				applicable amount is—
									(A)$50 in the case of
				a refrigerator which is manufactured in calendar year 2008, and consumes at
				least 20 percent but not more than 22.9 percent less kilowatt hours per year
				than the 2001 energy conservation standards,
									(B)$75 in the case of
				a refrigerator which is manufactured in calendar year 2008 or 2009, and
				consumes at least 23 percent but no more than 24.9 percent less kilowatt hours
				per year than the 2001 energy conservation standards,
									(C)$100 in the case
				of a refrigerator which is manufactured in calendar year 2008, 2009, or 2010,
				and consumes at least 25 percent but not more than 29.9 percent less kilowatt
				hours per year than the 2001 energy conservation standards, and
									(D)$200 in the case
				of a refrigerator manufactured in calendar year 2008, 2009, or 2010 and which
				consumes at least 30 percent less energy than the 2001 energy conservation
				standards.
									.
					(b)Eligible
			 production
						(1)Similar treatment
			 for all appliancesSubsection (c) of section 45M is
			 amended—
							(A)by striking
			 paragraph (2),
							(B)by striking
			 (1) In
			 general and all that follows through the
			 eligible and inserting The eligible,
							(C)by moving the text
			 of such subsection in line with the subsection heading, and
							(D)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and by
			 moving such paragraphs 2 ems to the left.
							(2)Modification of
			 base periodParagraph (2) of section 45M(c), as amended by
			 paragraph (1), is amended by striking 3-calendar year and
			 inserting 2-calendar year.
						(c)Types of energy
			 efficient appliancesSubsection (d) of section 45M (defining
			 types of energy efficient appliances) is amended to read as follows:
						
							(d)Types of energy
				efficient applianceFor
				purposes of this section, the types of energy efficient appliances are—
								(1)dishwashers
				described in subsection (b)(1),
								(2)clothes washers
				described in subsection (b)(2), and
								(3)refrigerators
				described in subsection
				(b)(3).
								.
					(d)Aggregate credit
			 amount allowed
						(1)Increase in
			 limitParagraph (1) of section 45M(e) is amended to read as
			 follows:
							
								(1)Aggregate credit
				amount allowedThe aggregate
				amount of credit allowed under subsection (a) with respect to a taxpayer for
				any taxable year shall not exceed $75,000,000 reduced by the amount of the
				credit allowed under subsection (a) to the taxpayer (or any predecessor) for
				all prior taxable years beginning after December 31,
				2007.
								.
						(2)Exception for
			 certain refrigerator and clothes washersParagraph (2) of section
			 45M(e) is amended to read as follows:
							
								(2)Amount allowed
				for certain refrigerators and clothes washersRefrigerators described in subsection
				(b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be
				taken into account under paragraph
				(1).
								.
						(e)Qualified energy
			 efficient appliances
						(1)In
			 generalParagraph (1) of section 45M(f) (defining qualified
			 energy efficient appliance) is amended to read as follows:
							
								(1)Qualified energy
				efficient applianceThe term
				qualified energy efficient appliance means—
									(A)any dishwasher described in subsection
				(b)(1),
									(B)any clothes washer
				described in subsection (b)(2), and
									(C)any refrigerator
				described in subsection
				(b)(3).
									.
						(2)Clothes
			 washerSection 45M(f)(3) is amended by inserting
			 commercial before residential the second place it
			 appears.
						(3)Top-loading
			 clothes washerSubsection (f) of section 45M is amended by
			 redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7),
			 and (8), respectively, and by inserting after paragraph (3) the following new
			 paragraph:
							
								(4)Top-loading
				clothes washerThe term
				top-loading clothes washer means a clothes washer which has the
				clothes container compartment access located on the top of the machine and
				which operates on a vertical
				axis.
								.
						(4)Replacement of
			 energy factorSection 45M(f)(6), as redesignated by paragraph
			 (3), is amended to read as follows:
							
								(6)Modified energy
				factorThe term
				modified energy factor means the modified energy factor
				established by the Department of Energy for compliance with the Federal energy
				conservation
				standard.
								.
						(5)Gallons per
			 cycle; water consumption factorSection 45M(f), as amended by
			 paragraph (3), is amended by adding at the end the following:
							
								(9)Gallons per
				cycleThe term gallons
				per cycle means, with respect to a dishwasher, the amount of water,
				expressed in gallons, required to complete a normal cycle of a
				dishwasher.
								(10)Water
				consumption factorThe term
				water consumption factor means, with respect to a clothes washer,
				the quotient of the total weighted per-cycle water consumption divided by the
				cubic foot (or liter) capacity of the clothes
				washer.
								.
						(f)Effective
			 dateThe amendments made by
			 this section shall apply to appliances produced after December 31, 2007.
					735.Accelerated recovery
			 period for depreciation of smart meters and smart grid systems
					(a)In
			 generalSection 168(e)(3)(D) is amended by striking
			 and at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting a comma, and by inserting after clause (ii) the
			 following new clauses:
						
							(iii)any qualified
				smart electric meter, and
							(iv)any qualified
				smart electric grid
				system.
							.
					(b)DefinitionsSection
			 168(i) is amended by inserting at the end the following new paragraph:
						
							(18)Qualified smart
				electric meters
								(A)In
				generalThe term qualified smart electric meter
				means any smart electric meter which is placed in service by a taxpayer who is
				a supplier of electric energy or a provider of electric energy services.
								(B)Smart electric
				meterFor purposes of subparagraph (A), the term smart
				electric meter means any time-based meter and related communication
				equipment which is capable of being used by the taxpayer as part of a system
				that—
									(i)measures and
				records electricity usage data on a time-differentiated basis in at least 24
				separate time segments per day,
									(ii)provides for the
				exchange of information between supplier or provider and the customer’s
				electric meter in support of time-based rates or other forms of demand
				response,
									(iii)provides data to
				such supplier or provider so that the supplier or provider can provide energy
				usage information to customers electronically, and
									(iv)provides net
				metering.
									(19)Qualified smart
				electric grid systems
								(A)In
				generalThe term qualified smart electric grid
				system means any smart grid property used as part of a system for
				electric distribution grid communications, monitoring, and management placed in
				service by a taxpayer who is a supplier of electric energy or a provider of
				electric energy services.
								(B)Smart grid
				propertyFor the purposes of subparagraph (A), the term
				smart grid property means electronics and related equipment that
				is capable of—
									(i)sensing,
				collecting, and monitoring data of or from all portions of a utility’s electric
				distribution grid,
									(ii)providing
				real-time, two-way communications to monitor or manage such grid, and
									(iii)providing real
				time analysis of and event prediction based upon collected data that can be
				used to improve electric distribution system reliability, quality, and
				performance.
									.
					(c)Continued
			 application of 150 percent declining balance methodParagraph (2)
			 of section 168(b) is amended by striking or at the end of
			 subparagraph (B), by redesignating subparagraph (C) as subparagraph (D), and by
			 inserting after subparagraph (B) the following new subparagraph:
						
							(C)any property (other than property described
				in paragraph (3)) which is a qualified smart electric meter or qualified smart
				electric grid system,
				or
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					736.Qualified green
			 building and sustainable design projects
					(a)In
			 generalParagraph (8) of
			 section 142(l) is amended by striking September 30, 2009 and
			 inserting September 30, 2012.
					(b)Treatment of
			 current refunding bondsParagraph (9) of section 142(l) is
			 amended by striking October 1, 2009 and inserting October
			 1, 2012.
					(c)AccountabilityThe
			 second sentence of section 701(d) of the American Jobs Creation Act of 2004 is
			 amended by striking issuance, and inserting issuance of
			 the last issue with respect to such project,.
					DRevenue
			 Provision
				741.Delay in application
			 of worldwide allocation of interest
					(a)In
			 generalParagraph (6) of section 864(f), as amended by the
			 Housing Assistance Tax Act of 2008, is amended by striking December 31,
			 2010 and inserting December 31, 2018.
					(b)Conforming
			 amendmentParagraph (5)(D) of section 864(f) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2018.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					
